Exhibit 10.9
Redacted Version
PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH
THE SECURITIES AND EXCHANGE COMMISSION
Crude Oil Supply Agreement
Between
Vitol Inc.
And
Coffeyville Resources Refining & Marketing, LLC
Dated March 30, 2011

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                      Page No.  
 
                    Article 1   DEFINITIONS AND CONSTRUCTION     5  
 
                   
 
    1.1     Definitions     5  
 
    1.2     Interpretation     15  
 
                    Article 2   TENOR OF THE AGREEMENT     15  
 
                    Article 3   TERM OF AGREEMENT     16  
 
                   
 
    3.1     Initial Term     16  
 
    3.2     Renewal     16  
 
                    Article 4   SALE OF CRUDE OIL TO COFFEYVILLE     16  
 
                   
 
    4.1     Supply of Crude Oil     16  
 
    4.2     Exclusive Use     17  
 
    4.3     Exclusive Supplier     17  
 
    4.4     Identification of Supply     17  
 
    4.5     Acknowledgment     17  
 
                    Article 5   PURCHASE OF CRUDE OIL FROM COUNTERPARTIES     18
 
 
                   
 
    5.1     Third Party Contracts     18  
 
    5.2     Confirmations     19  
 
    5.3     Payment Responsibility     19  
 
    5.4     Crude Oil Gains and Losses     19  
 
    5.5     Warranty of Title; Warranty Disclaimer     19  
 
    5.6     Claims     19  
 
    5.7     Insurance     20  
 
    5.8     Additional Insurance Requirements     20  
 
                    Article 6   DELIVERY     21  
 
                   
 
    6.1     Delivery Point     21  
 
    6.2     Alternate Delivery Point     21  
 
    6.3     Title and Risk of Loss     21  
 
    6.4     Casualty and Other Losses     21  
 
    6.5     Vessel Chartering     22  
 
    6.6     Pipeline Nominations     22  
 
    6.7     Purchase and Sale of Gathered Crude     23  
 
                    Article 7   NOMINATIONS     23  
 
                   
 
    7.1     Monthly Nomination     23  
 
    7.2     Daily Nomination     23  
 
    7.3     Changes to Nominations     23  

i



--------------------------------------------------------------------------------



 



                                      Page No.  
 
                    Article 8   CRUDE OIL INSPECTION AND MEASUREMENT     24  
 
                   
 
    8.1     Delivered Volumes     24  
 
    8.2     Quality of Delivered Volumes     24  
 
    8.3     Inspector’s Reports     24  
 
    8.4     Recalibration of Designated Tanks     24  
 
                    Article 9   PRICE AND PAYMENT FOR CRUDE OIL     25  
 
                   
 
    9.1     Crude Oil Purchase Price     25  
 
    9.2     Provisional Invoice     26  
 
    9.3     Weekly True-Ups     27  
 
    9.4     Payment Terms Adjustment     28  
 
    9.5     Other Statements     28  
 
    9.6     Payment     28  
 
    9.7     Disputed Payments     29  
 
                    Article 10   TAXES     29  
 
                    Article 11   INFORMATION AND REQUESTS FOR ADEQUATE
ASSURANCES     29  
 
                   
 
    11.1     Financial Information     29  
 
    11.2     Notification of Certain Events     30  
 
    11.3     Adequate Assurances     30  
 
    11.4     Eligible Collateral     31  
 
    11.5     Failure to Give Adequate Assurance     31  
 
    11.6     Coffeyville’s Right to Terminate     31  
 
                    Article 12   REFINERY TURNAROUND, MAINTENANCE AND CLOSURE  
  31  
 
                   
 
    12.1     Scheduled Maintenance     31  
 
    12.2     Unscheduled Maintenance     31  
 
    12.3     Failure to Accept Deliveries     32  
 
                    Article 13   COMPLIANCE WITH APPLICABLE LAWS     32  
 
                   
 
    13.1     Compliance With Laws     32  
 
    13.2     Reports     32  
 
                    Article 14   FORCE MAJEURE     32  
 
                   
 
    14.1     Event of Force Majeure     32  
 
    14.2     Notice     32  
 
    14.3     Termination and Curtailment     33  
 
    14.4     Resumption of Performance     33  
 
                    Article 15   MUTUAL REPRESENTATIONS, WARRANTIES AND
COVENANTS     33  
 
                    Article 16   DEFAULT AND REMEDIES     35  
 
                   
 
    16.1     Events of Default     35  

ii



--------------------------------------------------------------------------------



 



                                      Page No.  
 
                   
 
    16.2     Remedies     37  
 
    16.3     Instructions Concerning Operational Matters     37  
 
    16.4     Forbearance Period     37  
 
                    Article 17   FINAL SETTLEMENT AT TERMINATION     38  
 
                   
 
    17.1     Effects of Termination     38  
 
    17.2     Close Out of Transactions Under the Agreement     38  
 
    17.3     Payment of Termination Payment     38  
 
    17.4     Close Out of Specified Transactions     39  
 
    17.5     Non-Exclusive Remedy     39  
 
    17.6     Indemnity     40  
 
                    Article 18   INDEMNIFICATION AND CLAIMS     40  
 
                   
 
    18.1     Vitol’s Duty to Indemnify     40  
 
    18.2     Coffeyville’s Duty to Indemnify     40  
 
    18.3     Notice of Indemnity Claim     40  
 
    18.4     Defense of Indemnity Claim     41  
 
    18.5     Settlement of Indemnity Claim     41  
 
                    Article 19   LIMITATION ON DAMAGES     41  
 
                    Article 20   AUDIT RIGHTS     42  
 
                    Article 21   CONFIDENTIALITY     42  
 
                   
 
    21.1     Confidentiality Obligation     42  
 
    21.2     Disclosure     42  
 
    21.3     Tax Matters     42  
 
                    Article 22   GOVERNING LAW     43  
 
                   
 
    22.1     Choice of Law     43  
 
    22.2     Jurisdiction     43  
 
    22.3     Waiver     43  
 
                    Article 23   ASSIGNMENT     43  
 
                   
 
    23.1     Successors     43  
 
    23.2     No Assignment     43  
 
    23.3     Null and Void     43  
 
    23.4     Assignment of Claims     44  
 
                    Article 24   NOTICES     44  
 
                    Article 25   NO WAIVER, CUMULATIVE REMEDIES     45  
 
                   
 
    25.1     No Waiver     45  
 
    25.2     Cumulative Remedies     45  

iii



--------------------------------------------------------------------------------



 



                                      Page No.  
 
                    Article 26   NATURE OF THE TRANSACTION AND RELATIONSHIP OF
PARTIES     45  
 
                   
 
    26.1     No Partnership     45  
 
    26.2     Nature of the Transaction     45  
 
    26.3     No Authority     46  
 
                    Article 27   MISCELLANEOUS     46  
 
                   
 
    27.1     Severability     46  
 
    27.2     Entire Agreement     46  
 
    27.3     No Representations     46  
 
    27.4     Time of the Essence     46  
 
    27.5     No Third Party Beneficiary     46  
 
    27.6     Survival     46  
 
    27.7     Counterparts     46  
 
    27.8     FCPA     46  
 
    27.9     Guarantees     47  
 
                    SCHEDULES         Schedule A   Designated Tanks        
Schedule B   Procedures for Crude Oil Shipments on the Spearhead Pipeline      
 
 
                    EXHIBITS         Exhibit A   Form of Coffeyville Guaranty  
      Exhibit B   Form of Vitol Guaranty         Exhibit C   Form of Temporary
Assignment        

iv



--------------------------------------------------------------------------------



 



Crude Oil Supply Agreement
     This Crude Oil Supply Agreement is entered into effective as of March 30,
2011, between Vitol Inc., a company incorporated under the laws of Delaware
(“Vitol”), and Coffeyville Resources Refining & Marketing, LLC., a limited
liability company formed under the laws of Delaware (“Coffeyville”) (each
referred to individually as a “Party” or collectively as “Parties”).
     WHEREAS Coffeyville desires to have Vitol supply Crude Oil for processing
at its Refinery located in Coffeyville, Kansas beginning on the Commencement
Date and throughout the Term of this Agreement, and Vitol is willing to supply
Crude Oil to Coffeyville pursuant to the terms hereof;
     NOW, THEREFORE, in consideration of the premises and the respective
promises, conditions, terms and agreements contained herein, and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Vitol and Coffeyville do hereby agree as follows:
ARTICLE 1
DEFINITIONS AND CONSTRUCTION
     1.1 Definitions. For purposes of this Agreement, including the foregoing
recitals, the following terms shall have the meanings indicated below:
     “Adequate Assurance” has the meaning set forth in Section 11.3.
     “Affiliate” means, in relation to any Person, any entity controlled,
directly or indirectly, by such Person, any entity that controls, directly or
indirectly, such Person, or any entity directly or indirectly under common
control with such Person. For this purpose, “control” of any entity or Person
means ownership of a majority of the issued shares or voting power or control in
fact of the entity or Person.
     “Agreed Costs” means, for purposes of calculating the Transfer Price, any
transportation or other costs that the Parties mutually deem to apply with
respect to the specified Transaction. It is the intent of the Parties that
Agreed Costs shall only be applicable with the consent of both Parties.
     “Agreement” or “this Agreement” means this Crude Oil Supply Agreement, as
may be amended, modified, supplemented, extended, renewed or restated from time
to time in accordance with the terms hereof, including any Exhibits and
Schedules attached hereto.
     “API” means the American Petroleum Institute.

5



--------------------------------------------------------------------------------



 



     “Applicable Law” means (i) any law, statute, regulation, code, ordinance,
license, decision, order, writ, injunction, decision, directive, judgment,
policy, decree and any judicial or administrative interpretations thereof,
(ii) any agreement, concession or arrangement with any Governmental Authority or
(iii) any applicable license, permit or compliance requirement applicable to
either Party, including Environmental Laws.
     “Bankrupt” means a Person that (i) is dissolved, other than pursuant to a
consolidation, amalgamation or merger, (ii) becomes insolvent or is unable to
pay its debts or fails or admits in writing its inability generally to pay its
debts as they become due, (iii) makes a general assignment, arrangement or
composition with or for the benefit of its creditors, (iv) institutes or has
instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditor’s rights, or a petition is presented for its
winding-up or liquidation, (v) has a resolution passed for its winding-up,
official management or liquidation, other than pursuant to a consolidation,
amalgamation or merger, (vi) seeks or becomes subject to the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official for all or substantially all of its assets, (vii) has
a secured party take possession of all or substantially all of its assets, or
has a distress, execution, attachment, sequestration or other legal process
levied, enforced or sued on or against all or substantially all of its assets,
(viii) causes or is subject to any event with respect to it which, under
Applicable Law, has an analogous effect to any of the events specified in
clauses (i) through (vii) above, inclusive, or (ix) takes any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in
any of the foregoing acts.
     “Bankruptcy Code” means Title 11, U.S. Code.
     “Barrel” means forty-two (42) net U.S. gallons, measured at 60° F.
     “Base Interest Rate” means the lesser of (i) the applicable three - month
LIBOR rate of interest, as adjusted from time to time, and (ii) the maximum rate
of interest permitted by Applicable Law. LIBOR shall be established on the first
day on which a determination of the Base Interest Rate is to be made under this
Agreement and shall be adjusted daily based on available LIBOR quotes.
     “B/L Volumes” has the meaning set forth in Section 8.1.
     “Broome Station” means the pump station owned by CRCT located near Caney,
Kansas, approximately twenty-two (22) miles west of the Refinery where the
Plains pipeline delivers crude oil into the CRCT pipeline.
     “Business Day” means a twenty-four (24)-hour period ending at 5:00 p.m., at
the prevailing time in the Eastern Time zone, on a weekday on which banks are
open for general commercial business in New York City.

6



--------------------------------------------------------------------------------



 



     “Catastrophic Loss” means any loss of Crude Oil resulting from a spill,
fire, explosion or other casualty loss.
     “Coffeyville” has the meaning set forth in the preamble of this Agreement.
     “Coffeyville Guaranty” means the guaranty issued by Coffeyville’s parent
entity, CVR Energy, Inc., in the form attached hereto as Exhibit A.
     “Coffeyville’s Operational Rights” means Coffeyville’s rights and remedies
with respect to the movement and purchase of Crude Oil after an Event of Default
by Vitol, which shall include the right (i) to store Crude Oil in the Designated
Tanks and (ii) to instruct Pipeline Operators and Terminal Operators with
respect to the delivery of Crude Oil to the Refinery.
     “Commencement Date” means the first date above written or such other date
as is mutually agreed by the Parties.
     “Confirmation” means a written communication confirming the terms of a
Third Party Contract between Vitol and a Counterparty, for the sale of Crude
Oil, which shall specify the price, volume, grade, quality, quantity, delivery
point, date of delivery, identity of the Counterparty and payment and
performance terms.
     “Contract Price” shall mean the purchase price for Crude Oil specified in a
Third Party Contract.
     “Counterparty” means, with respect to a Third Party Contract, the third
party suppliers of Crude Oil to be purchased by Vitol and sold to Coffeyville
pursuant to the terms hereof.
     “Cover Exposure” has the meaning set forth in Section 11.4.
     “CRCT” means Coffeyville Resources Crude Transportation, LLC, an Affiliate
of Coffeyville.
     “Crude Oil” means all crude oil that Vitol purchases and sells to
Coffeyville or for which Vitol assumes the payment obligation pursuant to this
Agreement. Crude Oil does not, however, include Gathered Crude.
     “Crude Oil Gains and Losses” means any difference (positive or negative)
for a stated period between the volume of Crude Oil purchased by Vitol from one
or more Counterparties and the corresponding volume that is actually delivered
to Coffeyville at the Delivery Point, which results from in-transit gains and
losses excluding any Catastrophic Loss.
     “Crude Oil Lot” shall mean (i) the discrete volume of Crude Oil acquired by
Vitol from a Counterparty pursuant to a Third Party Contract and (ii) any Crude
Oil Lots

7



--------------------------------------------------------------------------------



 



that Coffeyville elects to pool and treat as a single Crude Oil Lot. For pricing
purposes, Coffeyville may only pool Crude Oil Lots that (x) are of the same
grade, and (y) are based on the same WTI Contract month. For ease of
administration, pooled Crude Oil Lots will be volumetrically averaged and priced
as a single Crude Oil Lot. The Parties acknowledge and agree that a Crude Oil
Lot may be comprised of more than one parcel (if multiple WTI Contracts are
selected) and that such individual parcels of a Crude Oil Lot shall be
identified in a given Crude Oil Withdrawal for pricing purposes.
     “Crude Oil Withdrawal” has the meaning set forth in Section 7.2.
     “CT” means the prevailing time in the Central Time zone.
     “Daily Capital Charge” has the meaning set forth in Section 9.4.
     “Day Charge” means the Base Interest Rate (***), calculated on the basis of
a 360-day year.
     “Deemed L/C Fee” means the fee applicable to all letter of credit
transactions entered into in connection with Transactions. For ease of
administration, the Parties deem such fee to be equal to (***)% of the principal
amount of the subject letter of credit.
     “Default” or “Event of Default” means an occurrence of the events or
circumstances described in Article 16.
     “Defaulting Party” has the meaning set forth in Section 16.2.
     “Delivery Point” means the outlet flange of the meter at the connection
between the Plains Pipeline System and the Broome Station storage facility.
     “Designated Affiliate” means Coffeyville Resources, LLC.
     “Designated Tanks” means the tanks set forth on Schedule A in Cushing,
Oklahoma and the pipeline connecting the Designated Tanks to the Delivery Point.
The Designated Tanks shall only contain Crude Oil
     “Effective Date” means the date first written above, upon which this
Agreement becomes binding upon and enforceable against the Parties.
     “Eligible Collateral” means, at Coffeyville’s discretion, (a) a Letter of
Credit, for a duration and in an amount sufficient to cover the Cover Exposure,
(b) a prepayment in an amount equal to the Cover Exposure, or (c) a surety
instrument for a duration and in an amount reasonably sufficient to cover a
value up to the Cover Exposure, in form and substance reasonably satisfactory to
Vitol and issued by a financial institution or insurance company reasonably
acceptable to Vitol.

8



--------------------------------------------------------------------------------



 



     “Environmental Law” means any existing or past Applicable Law, policy,
judicial or administrative interpretation thereof or any legally binding
requirement that governs or purports to govern the protection of persons,
natural resources or the environment (including the protection of ambient air,
surface water, groundwater, land surface or subsurface strata, endangered
species or wetlands), occupational health and safety and the manufacture,
processing, distribution, use, generation, handling, treatment, storage,
disposal, transportation, release or management of solid waste, industrial waste
or hazardous substances or materials.
     “FCPA” has the meaning set forth in Section 27.8.
     “Final Inventory” shall have the meaning set forth in Section 17.1.
     “Forbearance Period” has the meaning set forth in Section 16.4.
     “Force Majeure” means any cause or event reasonably beyond the control of a
Party, including fires, earthquakes, lightning, floods, explosions, storms,
adverse weather, landslides and other acts of natural calamity or acts of God;
navigational accidents or maritime peril; vessel damage or loss; strikes,
grievances, actions by or among workers or lock-outs (whether or not such labor
difficulty could be settled by acceding to any demands of any such labor group
of individuals and whether or not involving employees of Coffeyville or Vitol);
accidents at, closing of, or restrictions upon the use of mooring facilities,
docks, ports, pipelines, harbors, railroads or other navigational or
transportation mechanisms; disruption or breakdown of, explosions or accidents
to wells, storage plants, terminals, machinery or other facilities; acts of war,
hostilities (whether declared or undeclared), civil commotion, embargoes,
blockades, terrorism, sabotage or acts of the public enemy; any act or omission
of any Governmental Authority; good faith compliance with any order, request or
directive of any Governmental Authority; curtailment, interference, failure or
cessation of supplies reasonably beyond the control of a Party; or any other
cause reasonably beyond the control of a Party, whether similar or dissimilar to
those above and whether foreseeable or unforeseeable, which, by the exercise of
due diligence, such Party could not have been able to avoid or overcome. For the
avoidance of doubt, the termination or expiration of any Terminal Agreement,
unless caused by the fault of a Party, shall be an event of Force Majeure
provided that substantially similar substitute tankage has not been provided by
Coffeyville.
     “GAAP” means generally accepted accounting principles in the United States,
applied consistently with prior practices.
     “Gathered Crude” means the crude oil acquired by Coffeyville in Kansas,
Missouri, North Dakota, Oklahoma, Wyoming and all states adjacent to Kansas,
Missouri, North Dakota, Oklahoma and Wyoming. Notwithstanding anything in this
Agreement to the contrary, any crude oil which is transported in whole or in
part via railcar or truck shall be considered Gathered Crude for purposes of
this Agreement.

9



--------------------------------------------------------------------------------



 



     “Governmental Authority” means any federal, state, regional, local or
municipal governmental body, agency, instrumentality, authority or entity
established or controlled by a government or subdivision thereof, including any
legislative, administrative or judicial body, or any person purporting to act
therefor, and shall include NYMEX.
     “Indemnified Party” has the meaning set forth in Section 18.3.
     “Indemnifying Party” has the meaning set forth in Section 18.3.
     “Independent Inspector” means an independent third party inspection company
that is generally recognized in the petroleum industry as experienced in
measuring the quantity and quality of petroleum products. Unless specifically
provided otherwise in this Agreement, the Parties shall mutually appoint the
Independent Inspector and the costs thereof shall be included in the calculation
of the Transfer Price.
     “Initial Term” has the meaning set forth in Section 3.1.
     “Keystone” means TransCanada Keystone Pipeline Limited Partnership
(“Keystone Canada”) and TransCanada Keystone Pipeline, LP (“Keystone US”)
(collectively “Keystone”).
     “Keystone Agreement” has the meaning set forth in Section 6.6(d).
     “Keystone Pipeline” means the crude oil pipeline systems of Keystone
extending from Hardisty (Alberta – Canada) to Cushing (Oklahoma – USA).
     “Letter of Credit” means an originally signed or telex of an irrevocable
standby letter of credit issued in favor of Vitol in form and substance
satisfactory to Vitol by a bank acceptable to Vitol and delivered to Vitol in an
amount acceptable to Vitol, for which all costs incurred in the issuance thereof
have been or will be paid by Coffeyville.
     “Liabilities” means any losses, claims, charges, damages, deficiencies,
assessments, interests, penalties, costs and expenses of any kind (including
reasonable attorneys’ fees and other fees, court costs and other disbursements),
directly or indirectly arising out of or related to any claim, suit, proceeding,
judgment, settlement or judicial or administrative order, including any
Liabilities with respect to Environmental Laws.
     “LIBOR” means the London Interbank Offered Rate for three-month U.S. dollar
deposits (rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing
on Reuters Screen LIBOR01 Page ( or any successor page) at approximately
11:00 a.m. (London, England time), two (2) Business Days prior to the first
(1st) day of such three-month period. If for any reason such rate is not
available, LIBOR shall be, for any specified period, the rate per annum
reasonably determined by Vitol as the rate of interest at which U.S. Dollar
deposits in the approximate subject amount would be offered by major banks in
the London interbank Eurodollar market at their request at or about 10:00

10



--------------------------------------------------------------------------------



 



a.m. (London, England time) two (2) Business Days prior to the first day of such
period for a term comparable to such period.
     “Liquidation Amount” has the meaning set forth in Section 17.2.
     “Monthly Crude Nomination” has the meaning set forth in Section 7.1.
     “Non-Merchantable Volumes” means the volume of crude oil below the low
suction line in the Designated Tanks.
     “NYMEX” means the New York Mercantile Exchange.
     “Origination Fee” shall mean a fee payable by Coffeyville to Vitol in the
amount of $(***) per Barrel.
     “Party” or “Parties” has the meaning set forth in the preamble of this
Agreement.
     “Payment Terms Adjustment” has the meaning set forth in Section 9.4.
     “Performing Party” has the meaning set forth in Section 16.2.
     “Person” means an individual, corporation, partnership, limited liability
company, joint venture, trust or unincorporated organization, joint stock
company or any other private entity or organization, Governmental Authority,
court or any other legal entity, whether acting in an individual, fiduciary or
other capacity.
     “Pipeline Operator” means the entity that schedules and tracks Crude Oil in
a Pipeline System.
     “Pipeline System” means the Seaway Pipeline System, the Plains Pipeline
System or any other pipeline system that may be used to transport Crude Oil to
the Delivery Point.
     “Plains” means Plains Pipeline, L.P.
     “Plains Marketing” means Plains Marketing, L.P.
     “Plains Pipeline System” means the crude oil pipeline transportation system
and related facilities located between Cushing, Oklahoma and Broome Station that
are owned and operated by Plains, including the pipeline, injection stations,
breakout storage tanks, crude oil receiving and delivery facilities and any
associated or adjacent facility.
     “Potential Event of Default” means any Event of Default with which notice
or the passage of time would constitute an Event of Default.

11



--------------------------------------------------------------------------------



 



     “Provisional Invoice” has the meaning set forth in Section 9.2(a).
     “Provisional Transfer Price” has the meaning set forth in Section 9.2(b).
     “Quality Factor” has the meaning set forth in Section 9.2(b).
     “Refinery” means the Coffeyville, Kansas crude oil refinery and all of the
related facilities owned and operated by Coffeyville or its Affiliate, including
the processing, storage, receiving, loading and delivery facilities, piping and
related facilities, together with existing or future modifications or additions,
and any associated or adjacent facility that is used by Coffeyville to carry out
the terms of this Agreement.
     “Renewal Term” has the meaning set forth in Section 3.2.
     “Scheduled Maintenance” means (i) regularly scheduled maintenance of the
Refinery required or suggested by manufacturers or operators in the refining
industry and (ii) maintenance that is otherwise prudent in accordance with
standard industry operating and maintenance practices.
     “Seaway Pipeline System” means the crude oil pipeline transportation system
and related facilities located between Seaway Crude Pipeline Company’s wharfage
facilities in Freeport, Texas, and Cushing, Oklahoma that are owned by Seaway
Crude Pipeline Company and operated by TEPPCO Crude Pipeline, L.P., including
the pipeline, injection stations, breakout storage tanks, crude oil receiving
and delivery facilities and any associated or adjacent facility.
     “Spearhead Pipeline” means the pipeline system of that name that transports
crude oil originating in Canada to Cushing, Oklahoma.
     “SEC” means the Securities and Exchange Commission.
     “Specified Indebtedness” means any obligation (whether present or future,
contingent or otherwise, as principal or surety or otherwise) of Coffeyville in
respect of borrowed money.
     “Specified Transaction” means (i) any transaction (including an agreement
with respect thereto) now existing or hereafter entered into between Vitol (or
any Designated Affiliate of Vitol) and Coffeyville (or any Designated Affiliate
of Coffeyville) (a) which is a rate swap transaction, swap option, basis swap,
forward rate transaction, commodity swap, commodity option, commodity spot
transaction, equity or equity index swap, equity or equity index option, bond
option, interest rate option, foreign exchange transaction, cap transaction,
floor transaction, collar transaction, currency swap transaction, cross-currency
rate swap transaction, currency option, weather swap, weather derivative,
weather option, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or forward purchase or sale of a security,
commodity or other financial instrument or

12



--------------------------------------------------------------------------------



 



interest (including any option with respect to any of these transactions) or (b)
which is a type of transaction that is similar to any transaction referred to in
clause (a) that is currently, or in the future becomes, recurrently entered into
the financial markets (including terms and conditions incorporated by reference
in such agreement) and that is a forward, swap, future, option or other
derivative on one or more rates, currencies, commodities, equity securities or
other equity instruments, debt securities or other debt instruments, or economic
indices or measures of economic risk or value, (ii) any combination of these
transactions and (iii) any other transaction identified as a Specified
Transaction in this Agreement or the relevant confirmation; provided that,
without limiting the generality of the foregoing, Specified Transaction shall
include any “Transaction” that is subject to an ISDA Master Agreement between
Vitol and Coffeyville, including any confirmations subject thereto.
     “Specified Transaction Termination Amount” has the meaning set forth in
Section 17.4.
     “Taxes” means any and all foreign, federal, state and local taxes (other
than taxes on income), duties, fees and charges of every description on or
applicable to Crude Oil, including all gross receipts, environmental, spill, ad
valorem and sales and use taxes, however designated, paid or incurred directly
or indirectly with respect to the ownership, purchase, exchange, use,
transportation, resale, importation or handling of Crude Oil or related WTI
Contracts, including for any Tax, any interest, penalties or additions to tax
attributable to any such Tax, including penalties for the failure to file any
tax return or report.
     “Temporary Assignment” means any of the agreements among Vitol, Coffeyville
and a Terminal Operator, pursuant to which any Terminal Agreement is temporarily
assigned by Coffeyville to Vitol in accordance with the terms of the Temporary
Assignment, in the form attached hereto as Exhibit C.
     “Term” has the meaning set forth in Section 3.2.
     “Terminal Agreement” or “Terminal Agreements” means individually, or
collectively, as the case may be, the (i) Lease Storage Agreement between
Enterprise Crude Pipeline, LLC and Coffeyville dated March 1, 2011;
(ii) Terminalling Agreement dated as of October 15, 2007 between Plains
Marketing and Coffeyville, and (iii) Amended and Restated Terminalling Agreement
dated as of October 15, 2007 between Plains Marketing and Coffeyville.
     “Terminal Operator” or “Terminal Operators” means individually, or
collectively, as the case may be, Enterprise Crude Pipeline LLC and Plains
Marketing.
     “Termination Date” has the meaning set forth in Section 17.2.
     “Termination Payment” has the meaning set forth in Section 17.2.
     “Third Party Claim” has the meaning set forth in Section 18.3.

13



--------------------------------------------------------------------------------



 



     “Third Party Contract” means a contract entered into between Vitol and a
Counterparty for the supply of Crude Oil to Coffeyville.
     “Transactions” means any agreement by the Parties to purchase and sell
Crude Oil pursuant to the terms of this Agreement.
     “Transfer Price” has the meaning set forth in Section 9.1.
     “Transportation and Direct Costs” has the meaning set forth in
Section 9.1(d).
     “True-Up Invoice” has the meaning set forth in Section 9.3.
     “TSA” has the meaning set forth in Section 6.6(d).
     “UCC” means the New York Uniform Commercial Code.
     “Undrawn Letters of Credit” means, as of any date, the aggregate amount
that Vitol may draw as of such date under all outstanding standby letters of
credit in form and substance reasonably satisfactory to Vitol, in favor of
Vitol, issued or confirmed by banks reasonably acceptable to Vitol then held by
Vitol as credit support for the performance of Coffeyville’s obligations
hereunder; provided that, for purposes of this definition, the available amount
under any outstanding standby letter of credit that expires 30 days or less
after such date shall be deemed to be zero.
     “Vitol” has the meaning set forth in the preamble to this Agreement.
     “Vitol Guaranty” means the guaranty issued by Vitol’s parent entity, Vitol
Holdings BV, in the form attached hereto as Exhibit B.
     “Weekly True-Up Payment” has the meaning set forth in Section 9.3.
     “Working Capital Balance” means for each day in the applicable Working
Capital Period, the cumulative balance during such Working Capital Period,
calculated as the difference between (i) the amount of cash received from
Coffeyville for the purchase of Crude Oil and (ii) the amount of cash expended
by Vitol to purchase Crude Oil for Coffeyville during such Working Capital
Period. It is the intention of the Parties that the Working Capital Balance
shall be calculated as a running balance and that a negative balance shall
indicate that more money was expended by Vitol during such period than received,
and conversely, a positive balance shall indicate that more money was received
by Vitol during such period than expended.
     “Working Capital Period” has the meaning set forth in Section 9.4.
     “Working Capital Statement” has the meaning set forth in Section 9.4.

14



--------------------------------------------------------------------------------



 



     “WTI” means West Texas Intermediate crude oil and any crude oil meeting the
specifications of the WTI NYMEX futures contract for delivery at Cushing,
Oklahoma.
     “WTI Contracts” means WTI NYMEX futures contracts on which the WTI Price
component of the Transfer Price is based.
     “WTI Differential” has the meaning set forth in Section 9.1(c).
     “WTI Price” has the meaning set forth in Section 9.1(a).
     1.2 Interpretation.
     (a) All references in this Agreement to Exhibits, Schedules, Articles and
Sections refer to the corresponding Exhibits, Schedules, Articles and Sections
of or to this Agreement unless expressly provided otherwise. All headings herein
are intended solely for convenience of reference and shall not affect the
meaning or interpretation of the provisions of this Agreement.
     (b) All Exhibits and Schedules to this Agreement are attached hereto and by
this reference incorporated herein for all purposes.
     (c) Unless expressly provided otherwise, the words “this Agreement,”
“herein,” “hereby,” “hereunder” and “hereof,” and words of similar import, refer
to this Agreement as a whole and not to any particular Section. The words “this
Article” and “this Section,” and words of similar import, refer only to the
Article or Section hereof in which such words occur. The word “including” as
used herein means “including without limitation” and does not limit the
preceding words or terms.
     (d) The Parties acknowledge that they and their counsel have reviewed and
revised this Agreement and that no presumption of contract interpretation or
construction shall apply to the advantage or disadvantage of the drafter of this
Agreement.
ARTICLE 2
TENOR OF THE AGREEMENT
     During the Term of this Agreement, the Parties will enter into numerous
transactions for the purchase and sale of Crude Oil. The Transfer Price for
Transactions shall be a floating price based on the mutually agreed index of
market prices (adjusted for contract differentials and index rolls), plus
Vitol’s costs to acquire and deliver Crude Oil, and plus the Origination Fee,
all as more specifically set forth in Article 9. It is the intention of the
Parties that Vitol shall employ its global crude oil supply and distribution
organization in an endeavor to identify and present to Coffeyville opportunities
for Vitol to purchase for Coffeyville domestic, foreign and Canadian crude oil.
Notwithstanding the foregoing, Coffeyville shall also have the right to identify
and negotiate the terms and prices of Crude Oil to be acquired hereunder and
present such Transactions to Vitol for

15



--------------------------------------------------------------------------------



 



execution thereof; provided that, such Transactions are in accordance with the
provisions of this Agreement. Vitol shall not include any assessments for
general marketing overhead to the Transfer Price. While Coffeyville intends to
take responsibility to acquire Gathered Crude in its own name and on its own
behalf, Vitol shall retain the right to present opportunities to Coffeyville for
domestic Crude Oil. The Parties shall mutually cooperate in coordinating such
Crude Oil supply activities so as to avoid pricing and logistic disruptions
associated with both Coffeyville and Vitol approaching the same potential
suppliers and shippers. Coffeyville shall maintain the right to conduct market
enquiries; however, regardless of whether the opportunity is identified by Vitol
or Coffeyville, all Crude Oil shall be purchased by Vitol from the Counterparty
and resold to Coffeyville pursuant to the terms of this Agreement. For greater
certainty, Vitol shall have the sole right to hold, transport and sell all of
its Crude Oil as it deems fit, and in no event shall Coffeyville be entitled to
claim ownership rights in any Crude Oil until purchased by Coffeyville in
accordance with the terms of this Agreement. Notwithstanding the foregoing,
Vitol shall be obligated to supply Crude Oil of equal quantity and of the same
quality and grade at the applicable Transfer Price and at the time designated by
Coffeyville for any Crude Oil acquired or agreed to be dedicated in anticipation
of supply to Coffeyville pursuant to this Agreement; such obligation to supply
being subject to Coffeyville’s compliance with nomination, payment and all other
terms of this Agreement.
ARTICLE 3
TERM OF AGREEMENT
     3.1 Initial Term. This Agreement shall become effective on the Effective
Date and shall continue until December 31, 2013 (“Initial Term”), unless
(i) terminated earlier pursuant to the terms of this Agreement or
(ii) terminated by Coffeyville at its sole and absolute discretion by written
notice to Vitol provided on or before May 1, 2012, which termination would be
effective December 31, 2012.
     3.2 Renewal. Subject to the provisions of Section 3.1 above, the Initial
Term shall automatically be extended for one or more one-year terms (each a
“Renewal Term” and collectively the “Renewal Terms”), unless either Party
delivers notice of its desire to terminate not less than one hundred eighty
(180) days prior to the expiration of the Initial Term or the then current
Renewal Term, as the case may be. The Initial Term and the Renewal Terms, if
any, shall constitute the “Term” of this Agreement.
ARTICLE 4
SALE OF CRUDE OIL TO COFFEYVILLE
     4.1 Supply of Crude Oil. Beginning on the Commencement Date and subject to
the availability of supply, Vitol agrees to locate Crude Oil opportunities for
Coffeyville consistent with Coffeyville’s nomination made pursuant to Article 7.
Vitol shall supply such Crude Oil to Coffeyville and Coffeyville agrees to
purchase such Crude Oil from Vitol pursuant to the terms of this Agreement. In
no event, however, shall Coffeyville have the right to claim an ownership
interest in any volumes of Crude Oil prior to the transfer of title thereof
pursuant to the provisions of Section 6.3. At all times

16



--------------------------------------------------------------------------------



 



prior to such transfer of title, Vitol shall have the exclusive right to store,
transport or resell such Crude Oil, as it deems fit.
     4.2 Exclusive Use. Subject to the provisions of this Agreement, Vitol will,
during the Term, have (a) the sole and exclusive right to store Crude Oil in the
Designated Tanks, and (b) the right to access the Designated Tanks to remove
Crude Oil.
     4.3 Exclusive Supplier. Except for Gathered Crude, Vitol shall be the
exclusive supplier of crude oil to Coffeyville during the Term. Unless otherwise
agreed by the Parties, Crude Oil supplied under this Agreement shall be solely
for use at the Refinery. Notwithstanding anything to the contrary in this
Section 4.3, if Vitol does not supply Crude Oil to Coffeyville in accordance
with the Monthly Crude Nomination, for whatever reason, Coffeyville shall have
the full and complete right to acquire such volumes of Crude Oil from any Person
for processing in the Refinery and this Agreement shall not apply to such
purchases by Coffeyville, except that any Crude Oil so purchased by Coffeyville
may not be commingled with any Crude Oil held by Vitol other than in connection
with the exercise of Coffeyville’s Operational Rights.
     4.4 Identification of Supply. Coffeyville and Vitol shall mutually
cooperate to identify and negotiate supply arrangements with Counterparties that
are consistent with Coffeyville’s nomination made pursuant to Article 7. Prior
to the acquisition of any Crude Oil Lots, the Parties shall agree to the
quantity and quality of Crude Oil desired by Coffeyville. In the event that such
supply opportunities are identified by Coffeyville, Coffeyville shall promptly
inform Vitol of the opportunity and Vitol shall enter into one or more Third
Party Contracts on Coffeyville’s behalf. Notwithstanding the foregoing, Vitol
shall have the right to reject such proposed opportunity if it determines, in
its commercially reasonable discretion, that such Third Party Contract (a) is
not structured in accordance with standard industry practices or on commercially
marketable terms, (b) is not with a permissible Counterparty under Applicable
Law, or (c) exposes Vitol to unacceptable credit or performance risk. In the
event that a supply opportunity is identified by Vitol, Vitol will present the
opportunity to Coffeyville for its approval, and Coffeyville will promptly
advise Vitol in writing (via facsimile or e-mail) whether it accepts such
opportunity. If Coffeyville fails to accept such opportunity within twenty-four
(24) hours of receipt of Vitol’s notice, Coffeyville shall be deemed to have
rejected such supply opportunity. Vitol shall supply Coffeyville with the
quantity, quality and grade, and on the delivery schedule, all as specified by
Coffeyville pursuant to this Agreement; provided, however, that Coffeyville
shall have no right to, or claim upon, any particular volume of Crude Oil held
by Vitol.
     4.5 Acknowledgment. Coffeyville acknowledges and agrees that (a) Vitol is a
merchant of crude oil and may, from time to time, be dealing with prospective
Counterparties, or pursuing trading or hedging strategies, in connection with
aspects of Vitol’s business which are unrelated hereto and that such dealings
and such trading or hedging strategies may be different from or opposite to
those being pursued by or for Coffeyville; (b) Vitol may, in its sole
discretion, determine whether to advise Coffeyville of any potential transaction
with a Counterparty and prior to advising Coffeyville of any such potential
transaction Vitol may, in its discretion, determine not to pursue such

17



--------------------------------------------------------------------------------



 



transaction or to pursue such transaction in connection with another aspect of
Vitol’s business and Vitol shall have no liability of any nature to Coffeyville
as a result of any such determination; (c) Vitol has no fiduciary or trust
obligations of any nature with respect to the Refinery or Coffeyville, subject
to the provisions herein regarding confidentiality set forth in Article 21 and
provided, however, that Vitol shall have the obligation to keep confidential
non-public information related to Crude Oil acquisitions by Coffeyville, and the
obligation to execute Third Party Contracts in a manner consistent with this
Agreement; (d) Vitol may enter into transactions and purchase crude oil for its
own account or the account of others at prices more favorable than those being
paid by Coffeyville hereunder and (e) nothing herein shall be construed to
prevent Vitol, or any of its partners, officers, employees or Affiliates, in any
way from purchasing, selling or otherwise trading in crude oil or any other
commodity for its or their own account or for the account of others, whether
prior to, simultaneously with, or subsequent to any transaction under this
Agreement.
ARTICLE 5
PURCHASE OF CRUDE OIL FROM COUNTERPARTIES
     5.1 Third Party Contracts.
     (a) Terms of Third Party Contracts. The quantity and quality of Crude Oil
sold and delivered to Coffeyville shall conform in all material respects to such
specifications as agreed upon by Coffeyville prior to Vitol’s contractual
commitment to purchase a Crude Oil Lot from a Counterparty. The terms and
conditions of each Third Party Contract must conform to standard industry
practices unless otherwise specifically agreed to by Vitol. All statements and
representations made by Coffeyville’s employees shall be made on behalf of
Coffeyville in its own capacity, and Coffeyville is not authorized to bind Vitol
in connection with the negotiation or execution of any Third Party Contract, nor
to make any representations to any Counterparty on behalf of Vitol. Unless
expressly authorized by Vitol in writing, any advice, recommendations,
warranties or representations made to any Counterparty by Coffeyville shall be
the sole and exclusive responsibility of Coffeyville, and Coffeyville shall be
liable for all errors, omissions or misinformation that it provides to Vitol or
to any Counterparty.
     (b) Conditional Acceptance. Coffeyville shall have no authority to bind
Vitol to, or enter into on Vitol’s behalf, any Third Party Contract. If
Coffeyville has negotiated an offer from a Counterparty for a quantity of Crude
Oil that Coffeyville wishes to have Vitol acquire, Coffeyville may indicate to
such Counterparty the conditional acceptance of such offer, which conditional
acceptance shall be specifically subject to obtaining the agreement of Vitol to
such offer. Promptly after giving such conditional acceptance, Coffeyville shall
apprise Vitol in writing of the terms of such offer, and Vitol shall promptly
determine and advise Coffeyville as to whether Vitol agrees to accept such
offer. If Vitol indicates its desire to accept such offer, then Vitol shall
promptly formally communicate its acceptance of such offer directly to such
Counterparty (with a

18



--------------------------------------------------------------------------------



 



copy to Coffeyville), resulting in a binding Third Party Contract between Vitol
and such Counterparty.
     5.2 Confirmations. For each transaction involving the purchase and sale of
Crude Oil, Vitol shall issue and send to Coffeyville a Confirmation.
     5.3 Payment Responsibility. Vitol shall be responsible for paying
Counterparty and third party invoices for such Crude Oil and all Transportation
and Direct Costs, which Transportation and Direct costs shall be included in the
Transfer Price pursuant to Section 9.1(d). Vitol shall promptly provide
Coffeyville with copies of all such Counterparty and third party invoices. All
refunds or adjustments of any type received by Vitol related to the
Transportation and Direct Costs shall be for the account of Coffeyville and a
part of the Weekly True-Up Payment.
     5.4 Crude Oil Gains and Losses. All Crude Oil Gains and Losses not covered
by a Pipeline System tariff shall be for Coffeyville’s account and shall be
included in the Transfer Price. With respect to Crude Oil Gains and Losses which
are covered by a Pipeline System tariff, Vitol shall pass through to Coffeyville
the positive value of any such Crude Oil gains and the negative value of any
such Crude Oil losses provided for by the applicable Pipeline System tariff by
adding or deducting, as appropriate, such amount to or from the Weekly True-Up
Payment.
     5.5 WARRANTY OF TITLE; WARRANTY DISCLAIMER. Vitol fully and unconditionally
warrants that it has clear, good and merchantable title to all Crude Oil sold to
Coffeyville pursuant to this Agreement, and that Vitol will fully and completely
indemnify Coffeyville from and against any and all claims by any person or
entity for liabilities arising from a breach of the foregoing warranty of title.
Except for the Warranty of the full and unconditional title to crude oil sold
pursuant to this agreement, Vitol makes no warranty, condition or other
representation, written or oral, express or implied, of merchantability, fitness
or suitability of crude oil for any particular purpose or otherwise. Further,
Vitol makes no warranty or representation that crude oil conforms to the
specifications identified in Vitol’s contract with the counterparty.
     5.6 Claims. The Parties shall consult with each other and coordinate how to
handle and resolve any claims made by a Counterparty, a Pipeline Operator,
Terminal Operator, vessel owner, supplier or transporter against Vitol or any
claims that Vitol may bring against any such Person. In all instances wherein
claims are made by a third party against Vitol which will be for the account of
Coffeyville, Coffeyville shall have the right to either direct Vitol to take
commercially reasonable actions in the handling of such claims or assume the
handling of such claim in the name of Vitol, all at Coffeyville’s cost and
expense. To the extent that Coffeyville believes that any claim should be made
by Vitol for the account of Coffeyville against any third party (whether a
Counterparty, terminal facility, pipeline, storage facility or otherwise), Vitol
will take any commercially reasonable actions as requested by Coffeyville either
directly, or by allowing Coffeyville to do so, to prosecute such claim all at
Coffeyville’s cost and expense and all recoveries

19



--------------------------------------------------------------------------------



 



resulting from the prosecution of such claim shall be for the account of
Coffeyville. Vitol shall, in a commercially reasonable manner, cooperate with
Coffeyville in prosecuting any such claim and shall be entitled to assist in the
prosecution of such claim at Coffeyville’s expense. All costs, expenses and
damages arising from such claim (including demurrage) shall be solely for
Coffeyville’s account except to the extent arising from Vitol’s negligence or
willful misconduct, it being the express intention of the Parties that
Coffeyville shall solely assume all performance and credit risk of such Person’s
default or nonperformance, regardless of the reason therefore to the extent that
such claims relate to the acquisition, transportation or handling of Crude Oil.
All amounts required to settle any claims pursuant hereto, shall be included in
the Transportation and Direct Costs component of the Transfer Price.
     5.7 Insurance. Vitol shall procure and maintain in full force and effect
throughout the term of this Agreement insurance coverages of the following types
and amounts and with insurance companies rated not less than A- by A.M. Best, or
otherwise reasonably satisfactory to Coffeyville in respect of Vitol’s purchase
of Crude Oil under this Agreement (provided the foregoing shall not limit
Coffeyville’s obligation to reimburse any insurance costs pursuant to
Article 9):
     (a) Property (cargo) damage coverage on an “all risk” basis in an amount
sufficient to cover the market value or potential full replacement cost of all
Crude Oil (including, but not limited to Crude Oil cargoes and Crude Oil in
transit in pipelines) to be delivered to Coffeyville at the Delivery Point. In
the event that the market value or potential full replacement cost of all Crude
Oil (Crude Oil cargoes and Crude Oil in transit in pipelines) exceeds the
insurance limits available or the insurance limits available at commercially
reasonable rates in the insurance marketplace, Vitol will maintain the highest
insurance limit available at commercially reasonable rates; provided, however,
that Vitol will promptly notify Coffeyville (and, in any event prior to the
transportation of any Crude Oil that would not be fully insured) of Vitol’s
inability to fully insure any Crude Oil and provide full details of such
inability. Notwithstanding anything to the contrary herein, Coffeyville, may, at
its option and expense, upon prior notice to Vitol, endeavor to procure and
provide such property damage coverage for the Crude Oil.
     (b) Comprehensive or commercial general liability coverage and umbrella or
excess liability coverage, which includes bodily injury, broad form property
damage and contractual liability, marine or charterers’ liability and “sudden
and accidental pollution” liability coverage in a minimum amount of $300,000,000
per occurrence and $500,000,000 in the aggregate.
     5.8 Additional Insurance Requirements.
     (a) The foregoing policies shall include an endorsement that the
underwriters waive all rights of subrogation against Coffeyville.

20



--------------------------------------------------------------------------------



 



     (b) Vitol shall cause its insurance carriers to furnish Coffeyville with
insurance certificates, in a standard form and from a properly authorized party
reasonably satisfactory to Coffeyville, evidencing the existence of the
coverages and endorsements required. The certificates shall specify that no
insurance will be canceled during the term of this Agreement unless Coffeyville
is given 30 days advance written notice prior to cancellation becoming
effective. Vitol also shall provide renewal certificates within thirty (30) days
before expiration of the policy.
     (c) The mere purchase and existence of insurance does not reduce or release
either Party from any liability incurred or assumed under this Agreement.
     (d) Vitol shall comply with all notice and reporting requirements in the
foregoing policies and timely pay all premiums.
ARTICLE 6
DELIVERY
     6.1 Delivery Point. Unless specifically agreed otherwise by the Parties,
all Crude Oil shall be delivered to Coffeyville at the Delivery Point. All such
deliveries shall be evidenced by a meter ticket issued by Plains at the Delivery
Point.
     6.2 Alternate Delivery Point. In certain cases due to operational
constraints or commercial concerns, Coffeyville may direct Vitol to sell or
exchange Crude Oil on its behalf to a third party purchaser and any gains or
losses from such sales or exchanges shall be for the account of Coffeyville. Any
such amounts shall be included in the Provisional Invoice, unless the Parties
mutually agree to document any such transaction as a price roll, with respect to
the WTI Price, in accordance with common oil industry trading practices.
     6.3 Title and Risk of Loss. Title and risk of loss to the Crude Oil shall
pass from Vitol to Coffeyville at the Delivery Point, and Coffeyville shall
assume custody of Crude Oil as it passes the Delivery Point. Before custody
transfer at the Delivery Point, Vitol shall be solely responsible for compliance
with all Applicable Laws, including all Environmental Laws, pertaining to the
possession, handling, use and processing of such Crude Oil and shall indemnify
and hold harmless Coffeyville, its Affiliates and their agents, representatives,
contractors, employees, directors and officers, for all Liabilities, directly or
indirectly, arising therefrom, except to the extent such Liabilities are caused
by or attributable to any of the matters for which Coffeyville is indemnifying
Vitol pursuant to Article 18. At and after custody transfer at the Delivery
Point, Coffeyville shall be solely responsible for compliance with all
Applicable Laws, including all Environmental Laws, pertaining to the possession,
handling, use and processing of such Crude Oil and shall indemnify and hold
harmless Vitol, its Affiliates and their agents, representatives, contractors,
employees, directors and officers, for all Liabilities directly or indirectly
arising therefrom, except to the extent that such Liabilities are due to the
negligence or willful misconduct of Vitol.

21



--------------------------------------------------------------------------------



 



     6.4 Casualty and Other Losses. If a Catastrophic Loss of Crude Oil occurs
but prior to the passage of title to Coffeyville any such Catastrophic Loss
shall be for Vitol’s account. Conversely, any Catastrophic Loss of Crude Oil
occurring on or after the passage of risk of loss shall be for Coffeyville’s
account. Notwithstanding anything to the contrary herein, any Crude Oil Gains
and Losses shall be borne by and for the account of Coffeyville and shall be
included in the Transfer Price.
     6.5 Vessel Chartering. Vitol shall be responsible for chartering all
vessels required hereunder upon commercially reasonable terms and conditions;
Vitol shall make all nominations of vessels and shall negotiate all chartering
aspects with the relevant charterparties, including any inspection rights and
insurance provisions, and shall otherwise take any and all actions required for
the ocean transportation of Crude Oil. Notwithstanding anything to the contrary
herein, Coffeyville may recommend to Vitol from time to time particular vessel
chartering opportunities that become known to Coffeyville.
     6.6 Pipeline Nominations.
     (a) Responsibility of Vitol. Prior to the beginning of each month of the
Term, Vitol shall be responsible for making pipeline and terminal nominations
for such month; provided that, Vitol’s obligation to make such nominations shall
be conditioned on its receiving from Coffeyville the Monthly Crude Nomination in
time to comply with the lead times required by such pipelines and terminals.
Coffeyville shall provide to Vitol information in a timely manner in order to
make such nominations or other scheduling actions. Vitol shall not be
responsible if a Pipeline System is unable to accept Vitol’s nomination or if
the Pipeline System must allocate Crude Oil among its shippers, except to the
extent that such non-acceptance is due to the negligence or willful misconduct
of Vitol.
     (b) Responsibility of Coffeyville. Coffeyville shall have direct contact
with the terminal and pipeline personnel and will direct, as Vitol’s agent, the
daily transportation and blending of Crude Oil in such terminal. Coffeyville
shall indemnify and hold harmless Vitol for any and all Liabilities related to
or arising out of such agency, and the Parties acknowledge and agree that the
scope of such agency is strictly limited to the terms hereof.
     (c) Spearhead Pipeline Procedures. Notwithstanding anything to the contrary
herein, all shipments of Crude Oil on the Spearhead Pipeline shall be subject to
the procedures set forth in Schedule B. The Spearhead Pipeline capacity that is
subject to this Agreement shall only be used by Vitol for the benefit of
Coffeyville.
     (d) TransCanada Keystone Pipeline. Coffeyville and Vitol have entered into
the following agreement with Keystone dated _________, to wit: Notice and
Acknowledgment of Authorization to Act (Keystone Pipeline System) (the “Keystone
Agreement”), authorizing Vitol to act for and on behalf of Coffeyville regarding
certain transactions on the Keystone Pipeline, including

22



--------------------------------------------------------------------------------



 



transportation pursuant to Coffeyville’s Transportation Services Agreement
(“TSA”) with respect to the Keystone Pipeline. Vitol agrees that it shall only
utilize such Keystone Pipeline transportation capacity for the benefit of
Coffeyville, and that all rights related to the use of such Keystone Pipeline
capacity (including but not limited to Keystone Pipeline allocation rights)
shall be the sole and exclusive property of Coffeyville. Coffeyville and Vitol
agree that the Keystone Agreement shall terminate and be of no further force and
effect thirty (30) days after the date that Keystone receives written notice of
termination from either Coffeyville or Vitol; provided that, the Party giving
such notice simultaneously provides notice thereof to the other Party. All Crude
Oil injected into the Keystone Pipeline by Vitol shall be owned exclusively by
Vitol and Coffeyville agrees and acknowledges that Vitol shall have no
obligation to Keystone, and assumes no liability with respect to any minimum
throughput, deficiency fees, or similar obligations of Coffeyville to Keystone;
provided, however, that Vitol shall fully and completely indemnify and hold
harmless Coffeyville for any such Liabilities to Keystone to the extent, but
only to the extent, caused by an Event of Default by Vitol under this Agreement
or the failure of Vitol to comply with the terms of the Keystone tariff or the
TSA.
     6.7 Purchase and Sale of Gathered Crude. Coffeyville and Vitol agree that
upon the request of Coffeyville, Vitol shall enter into a purchase agreement to
purchase Gathered Crude from Coffeyville at Cushing, Oklahoma and resell such
Gathered Crude to Coffeyville at the Delivery Point. The sale price for such
described purchase and sale transaction shall be the same and no Origination Fee
shall be added thereto.
ARTICLE 7
NOMINATIONS
     7.1 Monthly Nomination. No later than the first (1st) day of each month of
the Term, Coffeyville shall provide a preliminary nomination, via facsimile to
Vitol, of the volume of Crude Oil it desires Vitol to purchase from
Counterparties for the following month. Such nomination shall specify the
anticipated delivery of Crude Oil by volume and grade. In addition, by the
twenty-fifth (25th) day of each month during the Term, Coffeyville will advise
Vitol via facsimile of its crude requirements for the Refinery for the following
month (each, the “Monthly Crude Nomination”). The Monthly Crude Nomination shall
be consistent with the blending program established by Coffeyville with the
Terminal Operators.
     7.2 Daily Nomination. By 9:00 a.m. CT of each Business Day, Coffeyville
shall provide Vitol and the Terminal Operator with a nomination for Crude Oil to
be delivered from that Business Day until the end of the next succeeding
Business Day (the “Crude Oil Withdrawal”). The Parties acknowledge that for
pricing purposes a Crude Oil Withdrawal may be comprised of multiple Crude Oil
Lots or portions thereof. Coffeyville shall nominate the oldest Crude Oil Lot in
the event that there are two (2) or more Crude Oil Lots of the same crude oil
grade available for delivery.

23



--------------------------------------------------------------------------------



 



     7.3 Changes to Nominations. Coffeyville shall notify Vitol promptly upon
learning of any material change in any previously provided projections or if it
is necessary to reschedule any pipeline nominations confirmed by the applicable
Terminal Operator. Vitol shall schedule any changes in nominations through the
applicable Terminal Operator, as necessary, and all costs associated therewith
shall be for Coffeyville’s account, including any costs associated with
resetting the applicable WTI Contracts to reflect such changes to the nominated
volumes.
ARTICLE 8
CRUDE OIL INSPECTION AND MEASUREMENT
     8.1 Delivered Volumes. The volume of all Crude Oil purchased and sold under
this Agreement shall be based on the bill of lading volumes (the “B/L Volumes”)
under the applicable Third Party Contracts. Specifically, the B/L Volumes shall
be equal to (a) in the case of FOB marine deliveries based on load port volumes,
the quantity of Crude Oil specified in the applicable bill of lading, as
determined by the Independent Inspector designated in the Third Party Contract,
(b) in the case of marine deliveries based on delivered volumes, the quantity of
Crude Oil discharged into shore tanks, as determined by the Independent
Inspector designated in the Third Party Contract, and (c) in the case of
pipeline deliveries, the pipeline meter ticket volumes received by Vitol under
the applicable Third Party Contract. The actual volume of Crude Oil delivered to
Coffeyville at the Delivery Point shall be based on the pipeline meter ticket at
the flange connection between the Plains Pipeline System and the pipeline
connector at Broome Station. Any differences between the applicable B/L Volumes
and the actual volumes delivered to Coffeyville at the Delivery Point shall be
accounted for as Crude Oil Gains and Losses.
     8.2 Quality of Delivered Volumes. The quality of all volumes of Crude Oil
delivered to Coffeyville hereunder shall be based on the determination of the
Independent Inspector pursuant to the applicable Third Party Contract. Vitol
shall promptly deliver to Coffeyville a copy of each such Independent
Inspector’s report.
     8.3 Inspector’s Reports. Certificates of quality and quantity countersigned
by the Independent Inspector shall be final and binding on both Parties, absent
manifest error or fraud. Coffeyville shall instruct the Independent Inspector to
retain samples of Crude Oil for a period of ninety (90) days from and after the
date of each measurement.
     8.4 Recalibration of Designated Tanks. Vitol may, acting reasonably,
require at any time that the Designated Tanks be recalibrated in accordance with
the procedures set forth in this Section 8.4. Notwithstanding the foregoing, the
Parties agree that not less than once each calendar year, the Parties shall
instruct the Independent Inspector to calibrate the Designated Tanks and measure
the volume of Crude Oil contained therein. The Independent Inspector’s report
shall be distributed to each Party and the results therein shall be final and
binding on the Parties, absent fraud or manifest error. The Parties shall
thereafter adjust its books and records to reflect the actual volumes of Crude
Oil reflected in the Independent Inspector’s report. If such volumes are not
consistent with the B/L Volumes, any surplus or shortfall shall be accounted for
as Crude Oil Gains

24



--------------------------------------------------------------------------------



 



and Losses. All costs and fees related to the recalibration of the Designated
Tanks shall be for Coffeyville’s account.
ARTICLE 9
PRICE AND PAYMENT FOR CRUDE OIL
     9.1 Crude Oil Purchase Price. For each Crude Oil Lot to be delivered to the
Delivery Point, Coffeyville shall pay Vitol an amount equal to the transfer
price (the “Transfer Price”), which shall be equal to (***). The provisions of
this Article 9 are intended to apply only for pricing purposes and shall not be
deemed or construed to alter the intention of the Parties that all Crude Oil
shall be owned exclusively by Vitol until the passage of title occurs consistent
with the provisions of Section 6.3. Notwithstanding anything to the contrary
herein, the Transfer Price for Transactions shall be a floating price based on
the mutually agreed index of market prices (adjusted for contract differentials
and WTI Price Rolls) plus Vitol’s costs to acquire and deliver Crude Oil, and
plus the Origination Fee, all as more specifically set forth in Article 9,
including but not limited to Section 9.2(c). For purposes of such calculations,
the following provisions shall apply:
     (a) WTI Price. Not later than one (1) Business Day prior to the first (1st)
day that the applicable Third Party Contract(s) commences pricing in accordance
with the terms thereof, Coffeyville may nominate one or more WTI Contracts to be
included in the Transfer Price as the WTI price (the “WTI Price”). In the event
that Coffeyville nominates more than one WTI Contract, Coffeyville will
designate the percentage of the Crude Oil Lot applicable to each WTI Contract,
with the total of all such percentages to equal one hundred percent (100%). If
Coffeyville fails to nominate any WTI Contracts within such time frame, the
second-line WTI Contract shall be deemed to be the WTI Price for the subject
Crude Oil Lot. The actual WTI Price used in calculating the Transfer Price shall
be the settlement value published the first day following the date of delivery
of the applicable Crude Oil Withdrawal.
     (b) WTI Price Rolls. Coffeyville may at any time change a WTI Contract by
notifying Vitol of the new WTI Contract. The Parties shall mutually agree to the
values applicable to any such changes to the applicable WTI Contract(s). For the
avoidance of doubt, the Parties acknowledge that Vitol shall not be required to
enter into any such WTI Contracts on Coffeyville’s behalf or to deliver evidence
of any such WTI Contracts to Coffeyville. Rather, it is the intent of the
Parties that any applicable rolls of WTI Contracts shall be accounted for in the
valuation process of the WTI Differential. Absent any instructions from
Coffeyville to the contrary, the Parties agree that an expiring WTI Contract
will roll to the next succeeding month contract, effective on the first (1st)
Business Day prior to the day of expiration of such WTI Contract. WTI rolls
contemplated by this Section shall be executed at values mutually agreed to by
the Parties.
     (c) WTI Differential. The WTI differential (the “WTI Differential”) shall
be equal to the difference between the Contract Price and the weighted

25



--------------------------------------------------------------------------------



 



average of the WTI Contract(s) corresponding to the subject Crude Oil Lot, or
portion thereof, where the WTI Contract prices are the settlement prices over
the days the Contract Price is determined. The WTI Differential shall be
amended, as necessary, to reflect the substitution or replacement of any WTI
Contracts, to include, but not be limited to, WTI Price rolls pursuant to
Section 9.1(b), and grade exchange differentials, if any. All actual or deemed
costs and fees related to any substitution or replacement of any WTI Contracts
shall be for Coffeyville’s account.
     (d) Transportation and Direct Costs. Transportation and direct costs
(“Transportation and Direct Costs”) shall include all actual direct and indirect
third party expenses and/or Agreed Costs associated with acquiring and moving
Crude Oil from the acquisition point to the Delivery Point, including, but not
limited to, freight, lightering, inspection fees, insurance, wharfage and dock
fees, canal fees, port expenses and ship’s agent fees, export charges, customs
duties and user fees, tariffs, Taxes (including harbor maintenance Taxes), any
charges imposed by a Governmental Authority, tankage and throughput charges,
broker’s fees, demurrage, pipeline loss allowances, terminal fees, Deemed L/C
Fees. For the sake of greater clarity and without limiting the previous
sentence, Transportation and Direct Costs includes all actual direct and
indirect third party expenses and/or Agreed Costs associated with the settlement
or discharge of crude oil contracts for physical delivery where such physical
contracts arise as a necessary and direct consequence of a Crude Oil Lot,
including but not limited to exchange for difference contracts, location
exchange contracts, and WTS-WTI buy-sell contracts.
     9.2 Provisional Invoice.
     (a) Invoiced Dates. On the day of each Crude Oil Withdrawal, Vitol shall
prepare and deliver to Coffeyville a provisional invoice (each, the “Provisional
Invoice”), which Provisional Invoice shall be due and payable in full on such
day. The Provisional Invoice shall include: (i) any corrections to volumes
forecasted in a prior invoice for delivery on such date, (ii) any corrections to
the WTI Prices forecasted in a prior invoice for volumes delivered, (iii) any
volumes resold or exchanged, if applicable, and (iv) volumes forecasted for
delivery up to and including the immediately subsequent Business Day.
     (b) Invoice Calculations. The purchase price set forth in the Provisional
Invoice (the “Provisional Transfer Price”) shall be equal to the Transfer Price
for the specified Crude Oil Withdrawal plus a Crude Oil quality factor (the
“Quality Factor”) equal to (***). For purposes of calculating the initial
Quality Factor under the Agreement, and in lieu of and in substitution for such
(***), the Parties agree that the amount of the Quality Factor shall initially
be deemed to be equal to (***) and that such amount shall be posted by
Coffeyville, at its election, in cash or in the form of a standby letter of
credit in form and substance reasonably acceptable to Vitol. Either Party may
request that the amount of the Quality Factor be recomputed at any time based on
the best

26



--------------------------------------------------------------------------------



 



available information, provided that, (i) a Party may make such request no more
frequently than once each week, and (ii) any adjustment to the Quality Factor
shall be in increments of not less than $100,000 and shall be rounded up to the
next nearest $100,000. Vitol, acting reasonably, shall use its best estimates
for calculating the Transportation and Direct Costs applicable to such Crude Oil
Withdrawal to the extent that such amounts are not yet ascertainable. Each Crude
Oil Lot, or portion thereof, included in a Crude Oil Withdrawal shall be
allocated on a first-in, first-out basis, and the Provisional Invoice shall be
based on the Transfer Price applicable, on a volumetric basis, to each such
Crude Oil Lot, or portion thereof. Vitol shall use its best estimate of the
trading price for purposes of calculating the WTI Price component of the
Transfer Price. In the event that two or more WTI Contracts apply to a Crude Oil
Lot, the Provisional Transfer Price shall be computed using the WTI Contracts in
sequential order beginning with the most prompt contract first. The Parties
acknowledge that the Provisional Transfer Price will be trued-up (including any
adjustment to the Quality Factor) in accordance with Section 9.3 to reflect the
actual Transfer Price based on the actual components set forth in Section 9.1.
     (c) Components of Transfer Price. Prior to a Crude Oil Withdrawal of a
Crude Oil Lot, or portion thereof, Vitol shall continuously update its books and
records to reflect the best information available with respect to each component
of the Transfer Price for such Crude Oil Lot, or portion thereof, including
volume and costs. Upon the occurrence of the first Crude Oil Withdrawal with
respect to a Crude Oil Lot, or portion thereof, the Transportation and Direct
Costs component of the Transfer Price for purposes of the Provisional Invoice
shall be established and any subsequent revisions to the Transfer Price as a
result of obtaining more accurate information with respect to the Transportation
and Direct Costs shall be addressed in the weekly true-up calculations pursuant
to Section 9.3. All other components of the Transfer Price (other than the
Transportation and Direct Costs and the Origination Fee) shall be continually
updated by Vitol and the best available information shall be used for purposes
of calculating the Provisional Invoice.
     9.3 Weekly True-Ups. On the third (3rd) Business Day of each week during
the Term, Vitol shall prepare and deliver to Coffeyville an invoice (the
“True-Up Invoice”) that corrects the Provisional Invoices issued since the date
of the last True-Up Invoice to reflect the actual prices and actual volumes
applicable to each component of the Transfer Price for each Crude Oil
Withdrawal. Vitol shall have the right to issue additional True-Up Invoices
until all numbers are final and accurate. In addition, if the actual volume of a
Crude Oil Lot differs from the volumes used in calculating the Provisional
Invoices, then the true-up for such volume correction shall use the Transfer
Prices applicable to such Crude Oil Lot. In the event that the sum set forth in
the True-Up Invoice is greater than the sum set forth in the Provisional
Invoice, the difference shall be paid by Coffeyville to Vitol; however, if the
sum set forth in the Provisional Invoice exceeds the sum set forth in the
True-Up Invoice, the difference shall be paid by Vitol to Coffeyville. All
amounts due and owing hereunder (the “Weekly True-Up

27



--------------------------------------------------------------------------------



 



Payment”) shall be paid by the owing Party to the other Party on the next
Business Day following Coffeyville’s receipt of the corrected invoice.
     9.4 Payment Terms Adjustment. Vitol will compute an adjustment to the
Transfer Price to give Coffeyville the equivalent economic benefit of standard
industry payment terms for Crude Oil acquired by Coffeyville (the “Payment Terms
Adjustment”). The Parties anticipate the Payment Terms Adjustment will generally
be a credit in favor of Coffeyville against amounts otherwise due, as provided
herein below. The Parties, however, further acknowledge that depending on the
timing of payments by Vitol for Crude Oil and the timing of payments from
Coffeyville, the Payment Terms Adjustment could be a debit (additional charge)
added to the Transfer Price and payable to Vitol. On the first (1st) Business
Day following the nineteenth (19th) day of each month, Vitol shall compute the
Payment Terms Adjustment for the period from the nineteenth (19th) day of the
previous month until the eighteenth (18th) day of such current month (the
“Working Capital Period”), and shall deliver to Coffeyville a working capital
statement in sufficient detail (the “Working Capital Statement”). The Payment
Terms Adjustment shall be equal to (***) for each day in the Working Capital
Period. The Daily Capital Charge shall be equal to (***). Any payments due under
this Section 9.4, shall be payable on the fifth (5th) Business Day following
Vitol’s delivery of the Working Capital Statement to Coffeyville but, in no
event, later than the last day of the calendar month which immediately follows
the calendar month to which such payment applies.
     9.5 Other Statements. If any other amount is due from one Party to the
other hereunder (not including the Transfer Price), and if provision for the
invoicing of that amount due is not made elsewhere in this Agreement, then the
Party to whom such amount is due shall furnish a statement therefore to the
other Party, along with pertinent information showing the basis for the
calculation thereof. Upon request, the Party who issued a statement under this
Section 9.5 shall provide reasonable supporting documentation to substantiate
any amount claimed to be due.
     9.6 Payment.
     (a) Form of Payment. Each Party shall pay, or cause to be paid, by
telegraphic transfer of same day funds in U.S. Dollars, all amounts that become
due and payable by such Party to a bank account or accounts designated by and in
accordance with instructions issued by the other Party. Each payment of
undisputed amounts (the disputed portion of which is addressed under
Section 9.7) owing hereunder shall be in the full amount due without reduction
or offset for any reason (except as expressly allowed under this Agreement),
including Taxes, exchange charges or bank transfer charges. Notwithstanding the
immediately preceding sentence, the paying Party shall not be responsible for a
designated bank’s disbursement of amounts remitted to such bank, and a deposit
in same day funds of the full amount of each statement with such bank shall
constitute full discharge and satisfaction of such statement.

28



--------------------------------------------------------------------------------



 



     (b) Payment Date. If any payment due date should fall on a Saturday or
non-Monday weekday that is not a Business Day in New York City, payment is to be
made on the immediately preceding Business Day. If the payment due date should
fall on a Sunday or Monday which is not a Business Day in New York City, payment
is to be made on the immediately following Business Day.
     (c) Interest. All payments under this Agreement not paid by the due date as
defined herein shall accrue interest at the Base Interest Rate. Interest shall
run from, and including, the applicable due date of the payment to, but
excluding, the date that payment is received.
     9.7 Disputed Payments. In the event of a disagreement concerning any
statement or invoice issued pursuant hereto, the owing Party shall make
provisional payment of the total amount owing and shall promptly notify the
receiving Party of the reasons for such disagreement, except that in the case of
an obvious error in computation, the owing Party shall pay the correct amount
disregarding such error. Statements may be contested by a Party only if, within
a period of one (1) year after a Party’s receipt thereof, the owing Party serves
on the receiving Party notice questioning their correctness. If no such notice
is served, statements shall be deemed correct and accepted by all Parties. The
Parties shall cooperate in resolving any dispute expeditiously. Within five
(5) Business Days after resolution of any dispute as to a statement, the Party
owing a disputed amount, if any, shall pay such amount, with interest at the
Base Interest Rate from the original due date to but not including the date of
payment.
ARTICLE 10
TAXES
     Coffeyville shall be liable for (i) all Taxes imposed on Crude Oil as a
result of the transportation, storage, importation or transfer of title of such
Crude Oil from Vitol to Coffeyville at the Delivery Point, and (ii) all Taxes
imposed after delivery of such Crude Oil to Coffeyville at the Delivery Point.
ARTICLE 11
INFORMATION AND REQUESTS FOR ADEQUATE ASSURANCES
     11.1 Financial Information. Coffeyville shall provide Vitol (a) within
ninety (90) days following the end of each of its fiscal years (or such later
date on which the annual report is delivered by Coffeyville or its Affiliates to
the SEC), a copy of its annual report, containing audited consolidated financial
statements for such fiscal year certified by independent certified public
accountants, (b) within forty-five (45) days after the end of its first three
(3) fiscal quarters of each fiscal year (or such later date on which the
applicable quarterly report is delivered by Coffeyville or its Affiliates to the
SEC), a copy of its quarterly report, containing unaudited consolidated
financial statements for such fiscal quarter and (c) within forty (40) days
after the end of each month, a monthly income statement, balance sheet and cash
flow statement prepared consistently with prior practices. In all cases the
statements shall be for the most recent accounting period and the annual and
quarterly statements shall be prepared in accordance with GAAP;

29



--------------------------------------------------------------------------------



 



provided, however, that should any such statements not be timely available due
to a delay in preparation or certification, such delay shall not be considered
an Event of Default so long as Coffeyville or its Affiliates diligently pursues
the preparation, certification and delivery of such statements.
     11.2 Notification of Certain Events. Each Party shall notify the other
Party at least one Business Day prior to any of the following events, as
applicable:
     (a) As to Coffeyville, it or any of its Affiliates’ binding agreement to
sell, lease, sublease, transfer or otherwise dispose of, or grant any Person
(including an Affiliate) an option to acquire, in one transaction or a series of
related transactions, all or a material portion of the Refinery assets; or
     (b) As to either Party, its or any of its Affiliates’ binding agreement to
consolidate or amalgamate with, merge with or into, or transfer all or
substantially all of its assets to, another entity (including an Affiliate).
For purposes of this Section 11.2, an Affiliate of Coffeyville shall include
entities up to the level of CVR Energy, Inc., but not above CVR Energy, Inc.,
and an Affiliate of Vitol shall include only Vitol Holdings BV. In addition,
this Section 11.2 shall not apply to any future public offering of stock (or
partnership units) of Coffeyville or any of its Affiliates, including, but not
limited to CVR Partners, LP, or to an internal corporate reorganization where
the ultimate beneficial ownership of such party does not change.
     11.3 Adequate Assurances. Vitol may, in its sole discretion and upon notice
to Coffeyville, require that Coffeyville provide it with satisfactory security
for or adequate assurance (“Adequate Assurance”) of Coffeyville’s performance
within three (3) Business Days of giving such notice if:
     (a) Vitol reasonably determines that reasonable grounds for insecurity
exist with respect to Coffeyville’s ability to perform its obligations
hereunder; or
     (b) Coffeyville defaults with respect to any payment hereunder (after
giving effect to any applicable grace period).
Vitol’s right to request Adequate Assurance pursuant to Section 11.3(a) shall
include, but not be limited, the occurrence of a spin-off of CVR Partners, LP to
the stockholders of CVR Energy, Inc. and/or any internal corporate
reorganization where Coffeyville or CVR Energy, Inc., as the case may be, is not
as creditworthy following such transaction as prior thereto.
In the event Vitol gives such a notice pursuant to Section 11.3(a) above, such
notice shall include a summary of the information upon which Vitol has based its
determination that such reasonable grounds for insecurity exist. Such summary
shall be in sufficient detail to reasonably communicate Vitol’s grounds that
insecurity exists; however, in no event shall the nature of Vitol’s notice
relieve Coffeyville of its obligation to provide Adequate Assurance hereunder.

30



--------------------------------------------------------------------------------



 



     11.4 Eligible Collateral. Any requirement for Adequate Assurance shall be
satisfied only by Coffeyville’s delivery of Eligible Collateral. Eligible
Collateral shall be posted in an amount equal to not less than Vitol’s financial
exposure under this Agreement (the “Cover Exposure”). Cover Exposure shall mean
the amount, either positive or negative, that is the difference between the
Crude Oil valued at the applicable Provisional Transfer Prices and the fair
market value of the Crude Oil, which shall reflect any adjustments for the
quality of the Crude Oil as compared to WTI. (For the avoidance of doubt, Crude
Oil shall mean the total aggregate volume of all Crude Oil held by Vitol on the
date of such calculations). In addition, in order to continue to satisfy any
requirement for Adequate Assurance, the amount of any Eligible Collateral shall
be adjusted from time to time so that it is sufficient to satisfy the Cover
Exposure, as it may fluctuate from time to time. Vitol shall, from time to time,
compute the Cover Exposure in a commercially reasonable manner.
     11.5 Failure to Give Adequate Assurance. Without prejudice to any other
legal remedies available to Vitol and without Vitol incurring any Liabilities
(whether to Coffeyville or to a third party), Vitol may, at its sole discretion,
take any or all of the following actions if Coffeyville fails to give Adequate
Assurance as required pursuant to Section 11.3: (a) withhold or suspend its
obligations, including payment obligations, under this Agreement, (b) proceed
against Coffeyville for damages occasioned by Coffeyville’s failure to perform
or (c) exercise its termination rights under Article 17.
     11.6 Coffeyville Right to Terminate. Notwithstanding anything to the
contrary herein, Coffeyville may, within sixty (60) days of its providing
Adequate Assurance hereunder and upon five (5) days prior written notice to
Vitol, terminate this Agreement. Such termination by Coffeyville shall not be a
default hereunder and shall be deemed a termination pursuant to Article 17;
provided that nothing in this Section 11.6 shall limit any of Vitol’s rights in
the event Coffeyville fails to maintain Adequate Assurance or any other Event of
Default with respect to Coffeyville occurs.
ARTICLE 12
REFINERY TURNAROUND, MAINTENANCE AND CLOSURE
     12.1 Scheduled Maintenance. Coffeyville shall provide to Vitol on the
Commencement Date and on an annual basis thereafter, at least thirty (30) days
prior to the beginning of each calendar year during the Term, its anticipated
timing of Scheduled Maintenance during the upcoming year, and shall update such
schedule as soon as practical following any change to the maintenance schedule.
The Parties shall cooperate with each other in establishing maintenance and
turnaround schedules that do not unnecessarily interfere with the receipt of
Crude Oil that Vitol has committed to purchase.
     12.2 Unscheduled Maintenance. Coffeyville shall immediately notify Vitol
orally (followed by prompt written notice) of any previously unscheduled
downtime, maintenance or turnaround and the expected duration of such
unscheduled downtime, maintenance or turnaround.

31



--------------------------------------------------------------------------------



 



     12.3 Failure to Accept Deliveries. In the event that the Refinery is
unable, for whatever reason other than Scheduled Maintenance, to accept
deliveries of Crude Oil for a period of thirty (30) consecutive days, consistent
with prior practices, then Vitol shall be entitled to suspend deliveries of
Crude Oil until such time as the Refinery has resumed its normal receipt
schedule. During such period of suspension, Vitol, at its option and its sole
discretion, shall be entitled to (a) deliver the Crude Oil to an alternate
location in accordance with instructions received from Coffeyville and demand
immediate payment from Coffeyville for such Crude Oil, or (b) sell such Crude
Oil to a third party, in which case Coffeyville shall be liable to Vitol for any
shortfall, or Vitol shall be liable to Coffeyville for any excess, between
(i) the revenues received by Vitol from such third party sale and (ii) the price
that Coffeyville would have paid Vitol pursuant to this Agreement, plus all
direct and indirect costs of cover and documented hedge expenses. Any amount
owed to a Party pursuant to this Section 12.3 shall be included in the next
Weekly True-Up Payment.
ARTICLE 13
COMPLIANCE WITH APPLICABLE LAWS
     13.1 Compliance With Laws. Each Party shall, in the performance of its
duties under this Agreement, comply in all material respects with all Applicable
Laws. Each Party shall maintain the records required to be maintained by
Environmental Laws and shall make such records available to the other Party upon
request.
     13.2 Reports. All reports or documents rendered by either Party to the
other Party shall, to the best of such rendering Party’s knowledge and belief,
accurately and completely reflect the facts about the activities and
transactions to which they relate. Each Party shall promptly notify the other
Party if at any time such rendering Party has reason to believe that the records
or documents previously furnished to such other Party are no longer accurate or
complete in any material respect.
ARTICLE 14
FORCE MAJEURE
     14.1 Event of Force Majeure. Neither Party shall be liable to the other
Party if it is rendered unable by an event of Force Majeure to perform in whole
or in part any of its obligations hereunder, for so long as the event of Force
Majeure exists and to the extent that performance is hindered by the event of
Force Majeure; provided, however, that the Party unable to perform shall use all
commercially reasonable efforts to avoid or remove the event of Force Majeure.
During the period that performance by one of the Parties of a part or whole of
its obligations has been suspended by reason of an event of Force Majeure, the
other Party likewise may suspend the performance of all or a part of its
obligations to the extent that such suspension is commercially reasonable,
except for any payment and indemnification obligations.
     14.2 Notice. The Party rendered unable to perform its obligations hereunder
shall give notice to the other Party within twenty-four (24) hours after
receiving notice of the occurrence of an event of Force Majeure, including, to
the extent feasible, the details

32



--------------------------------------------------------------------------------



 



and the expected duration of the event of Force Majeure and the volume of Crude
Oil affected. Such Party shall promptly notify the other Party when the event of
Force Majeure is terminated.
     14.3 Termination and Curtailment. In the event that a Party’s performance
is suspended due to an event of Force Majeure in excess of ninety
(90) consecutive days from the date that notice of such event is given, and so
long as such event is continuing, the non-claiming Party, in its sole
discretion, may terminate or curtail its obligations under this Agreement by
notice to the other Party, and neither Party shall have any further liability to
the other Party in respect of this Agreement except for the rights and remedies
previously accrued under this Agreement, including any payment and
indemnification obligations by either Party under this Agreement.
     14.4 Resumption of Performance. If this Agreement is not terminated
pursuant to this Article 14 or any other provision of this Agreement,
performance of this Agreement shall resume to the extent made possible by the
end or amelioration of the event of Force Majeure in accordance with the terms
of this Agreement; provided, however, that the Term of this Agreement shall not
be extended for the period of any event of Force Majeure.
ARTICLE 15
MUTUAL REPRESENTATIONS, WARRANTIES AND COVENANTS
      Each Party represents and warrants to the other Party as of the Effective
Date of this Agreement and as of the date of each purchase and sale of Crude Oil
hereunder, that:
     (a) It is an “Eligible Contract Participant” as defined in Section 1a
(12) of the Commodity Exchange Act, as amended.
     (b) It is a “forward contract merchant” in respect of this Agreement and
each sale of Crude Oil hereunder is a forward contract for purposes of the
United States Bankruptcy Code, 11 U.S.C. §§ 101 et seq., as amended from time to
time.
     (c) It is duly organized and validly existing under the laws of the
jurisdiction of its organization or incorporation and in good standing under
such laws.
     (d) It has the corporate, governmental or other legal capacity, authority
and power to execute this Agreement, to deliver this Agreement and to perform
its obligations under this Agreement, and has taken all necessary action to
authorize the foregoing.
     (e) The execution, delivery and performance in the preceding paragraph
(d) do not violate or conflict with any Applicable Law, any provision of its
constitutional documents, any order or judgment of any court or Governmental
Authority applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets.

33



--------------------------------------------------------------------------------



 



     (f) All governmental and other authorizations, approvals, consents, notices
and filings that are required to have been obtained or submitted by it with
respect to this Agreement have been obtained or submitted and are in full force
and effect, and all conditions of any such authorizations, approvals, consents,
notices and filings have been complied with.
     (g) Its obligations under this Agreement constitute its legal, valid and
binding obligations, enforceable in accordance with its terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium, fraudulent
conveyance or similar laws affecting creditors’ rights generally and subject, as
to enforceability, to equitable principles of general application regardless of
whether enforcement is sought in a proceeding in equity or at law and an implied
covenant of good faith and fair dealing).
     (h) No Event of Default under Article 16 with respect to it has occurred
and is continuing, and no such event or circumstance would occur as a result of
its entering into or performing its obligations under this Agreement.
     (i) There is not pending or, to its knowledge, threatened against it any
action, suit or proceeding at law or in equity or before any court, tribunal,
Governmental Authority, official or any arbitrator that is likely to affect the
legality, validity or enforceability against it of this Agreement or its ability
to perform its obligations under this Agreement.
     (j) It is not relying upon any representations of the other Party, other
than those expressly set forth in this Agreement.
     (k) It has entered into this Agreement as principal (and not as advisor,
agent, broker or in any other capacity, fiduciary or otherwise), with a full
understanding of the material terms and risks of the same, and is capable of
assuming those risks.
     (l) It has made its trading and investment decisions (including their
suitability) based upon its own judgment and any advice from its advisors as it
has deemed necessary, and not in reliance upon any view expressed by the other
Party.
     (m) The other Party (i) is acting solely in the capacity of an arm’s-length
contractual counterparty with respect to this Agreement, (ii) is not acting as a
financial advisor or fiduciary or in any similar capacity with respect to this
Agreement and (iii) has not given to it any assurance or guarantee as to the
expected performance or result of this Agreement.
     (n) Neither it nor any of its Affiliates has been contacted by or
negotiated with any finder, broker or other intermediary in connection with the
sale of Crude Oil hereunder who is entitled to any compensation with respect
thereto (other than brokers’ fees agreed upon by the Parties).

34



--------------------------------------------------------------------------------



 



     (o) None of its directors, officers, employees or agents or those of its
Affiliates has received or will receive any commission, fee, rebate, gift or
entertainment of significant value in connection with this Agreement.
ARTICLE 16
DEFAULT AND REMEDIES
     16.1 Events of Default. Notwithstanding any other provision of this
Agreement, an Event of Default shall be deemed to occur with respect to a Party
when:
     (a) Such Party fails to make payment when due under this Agreement, within
one (1) Business Day of a written demand therefor.
     (b) Other than a Default described in Sections 16.1(a) and (c), such Party
fails to perform any obligation or covenant to the other Party under this
Agreement, which failure is not cured to the satisfaction of the other Party (in
its sole discretion) within five (5) Business Days from the date that such Party
receives written notice that corrective action is needed.
     (c) Such Party breaches any material representation or material warranty
made or repeated or deemed to have been made or repeated in this Agreement by
such Party, or any warranty or representation in this Agreement proves to have
been incorrect or misleading in any material respect when made or repeated or
deemed to have been made or repeated under this Agreement; provided, however,
that if such breach is curable, it is only an Event of Default if such breach is
not cured to the reasonable satisfaction of the other Party (in its sole
discretion) within ten (10) Business Days from the date that such Party receives
notice that corrective action is needed.
     (d) Such Party or its Designated Affiliate (i) defaults under a Specified
Transaction and, after giving effect to any applicable notice requirement or
grace period, there occurs a liquidation of, an acceleration of obligations
under, or any early termination of, such Specified Transaction, (ii) defaults,
after giving effect to any applicable notice requirement or grace period, in
making any payment or delivery due on the last payment, delivery or exchange
date of, or any payment on early termination of, a Specified Transaction (or
such default continues for at least three (3) Business Days if there is no
applicable notice requirement or grace period) or (iii) disaffirms, disclaims,
repudiates or rejects, in whole or in part, a Specified Transaction (or such
action is taken by any Person appointed or empowered to operate it or act on its
behalf).
     (e) Such Party becomes Bankrupt.
     (f) Coffeyville fails to provide Adequate Assurance in accordance with
Section 11.3.

35



--------------------------------------------------------------------------------



 



     (g) Coffeyville or any of its Affiliates sells, leases, subleases,
transfers or otherwise disposes of, in one transaction or a series of related
transactions, all or a material portion of the assets of the Refinery.
     (h) There shall occur either (i) a default, event of default or other
similar condition or event (however described) in respect of Coffeyville or any
of its Affiliates under one or more agreements or instruments relating to any
Specified Indebtedness in an aggregate amount of not less than $20,000,000 which
has resulted in such Specified Indebtedness becoming due and payable under such
Specified Indebtedness and instruments before it would have otherwise been due
and payable or (ii) a default by Coffeyville or any of its Affiliates
(individually or collectively) in making one or more payments on the due date
thereof in an aggregate amount of not less than $10,000,000 under such
agreements or instruments relating to any Specified Indebtedness (after giving
effect to any applicable notice requirement or grace period), provided that a
default under clause (ii) above shall not constitute an Event of Default if
(a) the default was caused solely by error or omission of an administrative or
operational nature; (b) funds were available to enable Coffeyville or its
Affiliate, as the case may be, to make the payment when due; and (c) the payment
is made within two (2) Business Days of such Coffeyville’s or its Affiliates, as
the case may be, receipt of written notice of its failure to pay.
     (i) Coffeyville or CVR Energy, Inc. (i) consolidates or amalgamates with,
merges with or into, or transfers all or substantially all of its assets to,
another entity (including an Affiliate) or any such consolidation, amalgamation,
merger or transfer is consummated, and (ii) the successor entity resulting from
any such consolidation, amalgamation or merger or the Person that otherwise
acquires all or substantially all of the assets of Coffeyville or CVR Energy,
Inc. (a) does not assume, in a manner reasonably satisfactory to Vitol, all of
Coffeyville’s obligations hereunder, or (b) has an “issuer credit” rating below
BBB- by Standard and Poor’s Ratings Group or Baa3 by Moody’s Investors Service,
Inc. (or an equivalent successor rating classification).
A future public offering of stock of Coffeyville or any of its Affiliates
(including, but not limited to CVR Energy, Inc.) or a future public offering of
units of CVR Partners, LP shall not result in an Event of Default under this
Agreement pursuant to clauses (g) and (i) above. In addition, a spin-off of CVR
Partners, LP to the stockholders of CVR Energy, Inc. and/or an internal
corporate reorganization where the ultimate beneficial ownership of such Party
does not change shall not result in an Event of Default under this Agreement
pursuant to clauses (g) and (i) above.
Coffeyville shall be the Defaulting Party upon the occurrence of any of the
events described in clauses (f), (g), (h) and (i) above.

36



--------------------------------------------------------------------------------



 



     16.2 Remedies. Notwithstanding any other provision of this Agreement, upon
the occurrence of an Event of Default with respect to either Party (the
“Defaulting Party”), the other Party (the “Performing Party”) shall in its sole
discretion, in addition to all other remedies available to it and without
incurring any Liabilities to the Defaulting Party or to third parties, be
entitled to do one or more of the following: (a) suspend its performance under
this Agreement without prior notice to the Defaulting Party, (b) proceed against
the Defaulting Party for damages occasioned by the Defaulting Party’s failure to
perform, (c) upon one (1) Business Day’s notice to the Defaulting Party,
immediately terminate and liquidate all Transactions between the Parties by
calculating a Termination Payment, in the manner set forth in Section 17.2, and
(iv) exercise its rights of liquidation and setoff with respect to all Specified
Transactions as set forth in Section 17.4. Notwithstanding the foregoing, in the
case of an Event of Default described in Section 16.1(e), no prior notice shall
be required.
     16.3 Instructions Concerning Operational Matters. At any time upon an Event
of Default by Coffeyville, Vitol may instruct (a) the Terminal Operators to
cancel any Crude Oil nominations scheduled for delivery from Vitol to
Coffeyville and re-nominate such Crude Oil to Vitol’s consignee as Vitol may
direct and (b) the relevant Pipeline Systems that Vitol will be using
Coffeyville’s nominated shipping capacity to ship Crude Oil that otherwise would
be sold to Coffeyville to Vitol’s consignee as Vitol may direct. It is the
Parties’ understanding that all Crude Oil shall be exclusively owned and
controlled by Vitol until delivered to Coffeyville at the Delivery Point.
     16.4 Forbearance Period. If an Event of Default of the type referred to in
Section 16.1(h) occurs, Vitol agrees that, for a period of up to sixty
(60) consecutive calendar days thereafter (the “Forbearance Period”), it shall
forbear from exercising its rights and remedies under Section 16.2 to the extent
it is otherwise entitled to do so based on such occurrence; provided that:
     (a) at all times during the Forbearance Period, either the Cover Exposure
shall equal zero or the aggregate amount of Undrawn Letters of Credit shall
exceed the Cover Exposure; and
     (b) at no time during the Forbearance Period shall any other Event of
Default have occurred.
The Forbearance Period shall end on the earlier to occur of (i) the sixtieth
(60th) day following the occurrence of the Specified Indebtedness Event of
Default or (ii) the time as of which the condition in either clause (a) or
(b) of Section 16.4 is no longer satisfied. During the Forbearance Period, Vitol
shall continue to supply Crude Oil to Coffeyville pursuant to the provisions
hereof.
From and after the end of the Forbearance Period, Vitol shall be entitled to
exercise any and all of the rights and remedies it may have (including without
limitation under Section 16.2) based on the occurrence of such Event of Default
as if no Forbearance Period had occurred (regardless of whether such Event of
Default has been remedied or waived during such Forbearance Period).

37



--------------------------------------------------------------------------------



 



ARTICLE 17
FINAL SETTLEMENT AT TERMINATION
     17.1 Effects of Termination. Upon the termination or expiration of this
Agreement, Coffeyville shall acquire (a) all Crude Oil located in the Designated
Tanks and (b) all Crude Oil in transit by vessel or in pipelines to be delivered
into the Designated Tanks (collectively, the “Final Inventory”), all of which
shall be purchased by Coffeyville at the Transfer Price effective as of the date
of termination or expiration. Such final purchase and sale Transactions shall be
invoiced by Vitol and paid for by Coffeyville in accordance with the procedures
set forth in Article 9, except that (i) Coffeyville shall pay one hundred
percent (100%) of the Transfer Price (***) and (ii) Vitol may prepare and
deliver to Coffeyville True-Up Invoices as soon as the necessary information
becomes available. The Final Inventory volumes shall be the sum of the
following: (i) the volume of Crude Oil in the Designated Tanks as determined by
the records of each Designated Tank operator and (ii) the volume of Crude Oil in
transit by vessel or pipeline as determined by the records of each vessel or
pipeline operator. In the event that Coffeyville fails to purchase such Crude
Oil in accordance with the terms of this Section 17.1, Vitol shall be entitled
to sell the Crude Oil and recover from Coffeyville any and all cover damages
(including breakage costs) resulting therefrom.
     17.2 Close Out of Transactions Under the Agreement. Upon the occurrence of
an Event of Default, the Performing Party shall, in its sole discretion, in
addition to all other remedies available to it and without incurring any
Liabilities to the Defaulting Party or to third parties, be entitled to
designate a date not earlier than the date of such notice (the “Termination
Date”) on which all Transactions shall terminate. The Performing Party shall be
entitled to close out and liquate each Transaction at its market price, as
determined by the Performing Party in a commercially reasonable manner as of the
Termination Date, and to calculate an amount equal to the difference, if any,
between the market price and the Transfer Price for each Transaction. The
Performing Party shall aggregate the net gain or loss with respect to all
terminated Transactions as of the Termination Date to a single dollar amount
(the “Liquidation Amount”). The Performing Party shall notify the Defaulting
Party of the Liquidation Amount due from or due to the Defaulting Party, after
taking into account any collateral or margin held by either Party (the
“Termination Payment”).
     17.3 Payment of Termination Payment. As soon as reasonably practicable
after the Termination Date, the Performing Party shall provide the Defaulting
Party with a statement showing, in reasonable detail, the calculation of the
Liquidation Amount and the Termination Payment. If the Defaulting Party owes the
Termination Payment to the Performing Party, the Defaulting Party shall pay the
Termination Payment on the first (1st) Business Day after it receives the
statement. If the Performing Party owes the Termination Payment to the
Defaulting Party, the Performing Party shall pay the Termination Payment once it
has reasonably determined all amounts owed by the Defaulting Party to it under
all Transactions and its rights of setoff under Section 17.4.

38



--------------------------------------------------------------------------------



 



     17.4 Close Out of Specified Transactions. An Event of Default under this
Agreement shall constitute a material breach and an event of default, howsoever
described, under all Specified Transactions. The Performing Party (or any of its
Affiliates) may, by giving a notice to the Defaulting Party, designate a
Termination Date for all Specified Transactions and, upon such designation,
terminate, liquidate and otherwise close out all Specified Transactions. If the
Performing Party elects to designate a Termination Date under this Section 17.4
for Specified Transactions, the Performing Party shall calculate, in accordance
with the terms set forth in such Specified Transactions, the amounts, whether
positive or negative, due upon early termination under each Specified
Transaction and shall determine in good faith and fair dealing the aggregate sum
of such amounts, whether positive or negative (“Specified Transaction
Termination Amount”). If a particular Specified Transaction does not provide a
method for determining what is owed upon termination, then the amount due upon
early termination shall be determined pursuant to Section 17.2, as if the
Specified Transaction was a Transaction. On the Termination Date or as soon as
reasonably practicable thereafter, the Performing Party shall provide the
Defaulting Party with a statement showing, in reasonable detail, the calculation
of the Specified Transaction Termination Amount. If the Specified Transaction
Termination Amount is a negative number, and the Performing Party owes a
Termination Payment to the Defaulting Party, the Performing Party shall pay the
Defaulting Party the Specified Transaction Termination Amount at the time of its
payment of the Termination Payment under Section 17.2. If the Specified
Transaction Termination Amount is a positive number, the Defaulting Party shall
pay the Performing Party such Specified Transaction Termination Amount on
demand; provided, however, that the Performing Party, at its election, may
setoff any Termination Payment owed by the Defaulting Party to the Performing
Party pursuant to Section 17.2 against any Specified Transaction Termination
Amount owed by the Performing Party to the Defaulting Party and may setoff any
Specified Transaction Termination Amount owed to the Performing Party by the
Defaulting Party against any Termination Payment owed by the Performing Party to
the Defaulting Party pursuant to Section 17.2. The Performing Party shall notify
the Defaulting Party of any setoff affected under this Section 17.4.
     17.5 Non-Exclusive Remedy. The Performing Party’s rights under this Article
17 shall be in addition to, and not in limitation or exclusion of, any other
rights that it may have (whether by agreement, operation of law or otherwise),
including any rights and remedies under the UCC; provided, however, that (a) if
the Performing Party elects to exercise its rights under Section 17.2, it shall
do so with respect to all Transactions, and (b) if the Performing Party elects
to exercise its rights under Section 17.4, it shall do so with respect to all
Specified Transactions. The Performing Party may enforce any of its remedies
under this Agreement successively or concurrently at its option. No delay or
failure on the part of a Performing Party to exercise any right or remedy to
which it may become entitled on account of an Event of Default shall constitute
an abandonment of any such right, and the Performing Party shall be entitled to
exercise such right or remedy at any time during the continuance of an Event of
Default. All of the remedies and other provisions of this Article 17 shall be
without prejudice and in addition to any right of setoff, recoupment,
combination of accounts, lien or other right to which any Party is at any time
otherwise entitled (whether by operation of law, in equity, under contract or
otherwise).

39



--------------------------------------------------------------------------------



 



     17.6 Indemnity. The Defaulting Party shall indemnify and hold harmless the
Performing Party for all Liabilities incurred as a result of the Default or in
the exercise of any remedies under this Article 17, including any damages,
losses and expenses incurred in obtaining, maintaining or liquidating
commercially reasonable hedges relating to any Crude Oil sold and WTI Contracts
entered into hereunder, all as determined in a commercially reasonable manner by
the Performing Party.
ARTICLE 18
INDEMNIFICATION AND CLAIMS
     18.1 Vitol’s Duty to Indemnify. To the fullest extent permitted by
Applicable Law and except as specified otherwise elsewhere in this Agreement,
Vitol shall defend, indemnify and hold harmless Coffeyville, its Affiliates, and
their directors, officers, employees, representatives, agents and contractors
for and against any Liabilities directly or indirectly arising out of (i) any
breach by Vitol of any covenant or agreement contained herein or made in
connection herewith or any representation or warranty of Vitol made herein or in
connection herewith proving to be false or misleading, (ii) Vitol’s handling,
storage or refining of any Crude Oil or the products thereof, (iii) any failure
by Vitol to comply with or observe any Applicable Law, (iv) Vitol’s negligence
or willful misconduct, or (v) injury, disease, or death of any person or damage
to or loss of any property, fine or penalty, as well as any Liabilities directly
or indirectly arising out of or relating to environmental losses such as oil
discharges or violations of Environmental Law before the Delivery Point in
performing its obligations under this Agreement, except to the extent that such
injury, disease, death, or damage to or loss of property was caused by the
negligence or willful misconduct on the part of Coffeyville, its Affiliates or
any of their respective employees, representatives, agents or contractors.
     18.2 Coffeyville’s Duty to Indemnify. To the fullest extent permitted by
Applicable Law and except as specified otherwise elsewhere in this Agreement,
Coffeyville shall defend, indemnify and hold harmless Vitol, its Affiliates, and
their directors, officers, employees, representatives, agents and contractors
for and against any Liabilities directly or indirectly arising out of (i) any
breach by Coffeyville of any covenant or agreement contained herein or made in
connection herewith or any representation or warranty of Coffeyville made herein
or in connection herewith proving to be false or misleading, (ii) Coffeyville’s
handling, storage or refining of any Crude Oil or the products thereof,
(iii) Coffeyville’s negligence or willful misconduct, (iv) any failure by
Coffeyville to comply with or observe any Applicable Law, or (v) injury,
disease, or death of any person or damage to or loss of any property, fine or
penalty, any of which is caused by Coffeyville or its employees,
representatives, agents or contractors in the exercise of any of the rights
granted hereunder, except to the extent that such injury, disease, death, or
damage to or loss of property was caused by the negligence or willful misconduct
on the part of Vitol, its Affiliates or any of their respective employees,
representatives, agents or contractors.
     18.3 Notice of Indemnity Claim. The Party to be indemnified (the
“Indemnified Party”) shall notify the other Party (the “Indemnifying Party”) as
soon as practicable after receiving notice of any claim, demand, suit or
proceeding brought

40



--------------------------------------------------------------------------------



 



against it which may give rise to the Indemnifying Party’s obligations under
this Agreement (such claim, demand, suit or proceeding, a “Third Party Claim”),
and shall furnish to the Indemnifying Party the complete details within its
knowledge. Any delay or failure by the Indemnified Party to give notice to the
Indemnifying Party shall not relieve the Indemnifying Party of its obligations
except to the extent, if any, that the Indemnifying Party shall have been
materially prejudiced by reason of such delay or failure.
     18.4 Defense of Indemnity Claim. The Indemnifying Party shall have the
right to assume the defense, at its own expense and by its own counsel, of any
Third Party Claim; provided, however, that such counsel is reasonably acceptable
to the Indemnified Party. Notwithstanding the Indemnifying Party’s appointment
of counsel to represent an Indemnified Party, the Indemnified Party shall have
the right to employ separate counsel, and the Indemnifying Party shall bear the
reasonable fees, costs and expenses of such separate counsel if (i) the use of
counsel chosen by the Indemnifying Party to represent the Indemnified Party
would present a conflict of interest or (ii) the Indemnifying Party shall not
have employed counsel to represent the Indemnified Party within a reasonable
time after notice of the institution of such Third Party Claim. If requested by
the Indemnifying Party, the Indemnified Party agrees to reasonably cooperate
with the Indemnifying Party and its counsel in contesting any claim, demand or
suit that the Indemnifying Party defends, including, if appropriate, making any
counterclaim or cross-complaint. All costs and expenses incurred in connection
with the Indemnified Party’s cooperation shall be borne by the Indemnifying
Party.
     18.5 Settlement of Indemnity Claim. No Third Party Claim may be settled or
compromised (i) by the Indemnified Party without the consent of the Indemnifying
Party or (ii) by the Indemnifying Party without the consent of the Indemnified
Party. Notwithstanding the foregoing, an Indemnifying Party shall not be
entitled to assume responsibility for and control of any judicial or
administrative proceedings if such proceedings involves an Event of Default by
the Indemnifying Party which shall have occurred and be continuing. The mere
purchase and existence of insurance does not reduce or release either Party from
any liability incurred or assumed under this Agreement.
ARTICLE 19
LIMITATION ON DAMAGES
     Except as otherwise expressly provided in this Agreement, the Parties’
liability for damages is limited to direct, actual damages only, and neither
Party shall be liable for specific performance, lost profits or other business
interruption damages, or special, consequential, incidental, punitive, exemplary
or indirect damages, in tort, contract or otherwise, of any kind, arising out of
or in any way connected with the performance, the suspension of performance, the
failure to perform or the termination of this Agreement. Each Party acknowledges
the duty to mitigate damages hereunder.

41



--------------------------------------------------------------------------------



 



ARTICLE 20
AUDIT RIGHTS
     During the Term, either Party and its duly authorized representatives, upon
reasonable notice and during normal working hours, shall have access to the
accounting records and other documents maintained by the other Party that relate
to this Agreement. Notwithstanding the foregoing, in no event shall either Party
have any obligation to share with the other Party any books and records for
transactions other than Transactions under this Agreement.
ARTICLE 21
CONFIDENTIALITY
     21.1 Confidentiality Obligation. The Parties agree that the specific terms
and conditions of this Agreement and any information exchanged between the
Parties under this Agreement are confidential and shall not disclose them to any
third party, except (a) as may be required by court order, Applicable Laws or a
Governmental Authority or (b) to such Party’s or its Affiliates’ employees,
auditors, directors, consultants, banks, financial advisors, rating agencies,
insurance companies, insurance brokers and legal advisors. All information
subject to this confidentiality obligation shall only be used for purposes of
and with regard to this Agreement and shall not be used by either Coffeyville or
Vitol for any other purpose. Vitol acknowledges that pursuant to this Agreement
it will be receiving material nonpublic information with regard to CVR Energy,
Inc. and will be prohibited from trading in CVR Energy’s, Inc. shares while in
possession of such information, as U.S. securities laws prohibit trading shares
of a company while in possession of material nonpublic information.
Coffeyville’s Affiliates shall include Kelso & Company solely for the purposes
of this Section. The confidentiality obligations under this Agreement shall
survive termination of this Agreement for a period of one (1) year following the
Termination Date. Notwithstanding anything to the contrary herein, the Parties
agree that this Agreement may be filed at the SEC with any redactions therein,
that may be requested by Coffeyville (after consultation with Vitol) and
accepted by the SEC.
     21.2 Disclosure. In the case of disclosure covered by Section 21.1(a) and
if the disclosing Party’s counsel advises that it is permissible to do so, the
disclosing Party shall notify the other Party in writing of any proceeding of
which it is aware that may result in disclosure, and use reasonable efforts to
prevent or limit such disclosure. The Parties shall be entitled to all remedies
available at law, or in equity, to enforce or seek relief in connection with the
confidentiality obligations contained herein.
     21.3 Tax Matters. Notwithstanding the foregoing, each Party agrees that it
and its parent, subsidiaries and their directors, officers, employees, agents or
attorneys may disclose to any and all persons the structure and any of the tax
aspects of this Agreement transaction that are necessary to describe or support
any U.S. federal income tax benefits that may result therefrom, or any materials
relating thereto, that either Party has provided or will provide to the other
Party and its subsidiaries and their directors, officers,

42



--------------------------------------------------------------------------------



 



employees, agents or attorneys in connection with this Agreement, except where
confidentiality is reasonably necessary to comply with Applicable Laws.
ARTICLE 22
GOVERNING LAW
     22.1 Choice of Law. This Agreement shall be governed by, construed and
enforced under the laws of the State of New York without giving effect to its
conflicts of laws principles.
     22.2 Jurisdiction. Each of the Parties hereby irrevocably submits to the
non-exclusive jurisdiction of any federal court of competent jurisdiction
situated in the Borough of Manhattan, New York, or, if any federal court
declines to exercise or does not have jurisdiction, in any New York state court
in the Borough of Manhattan (without recourse to arbitration unless both Parties
agree in writing), and to service of process by certified mail, delivered to the
Party at the address indicated below. Each Party hereby irrevocably waives, to
the fullest extent permitted by Applicable Law, any objection to personal
jurisdiction, whether on grounds of venue, residence or domicile.
     22.3 Waiver. Each Party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any
proceedings relating to this agreement.
ARTICLE 23
ASSIGNMENT
     23.1 Successors. This Agreement shall inure to the benefit of and be
binding upon the Parties, their respective successors and permitted assigns.
     23.2 No Assignment. Neither Party shall assign this Agreement or its rights
or interests hereunder in whole or in part, or delegate its obligations
hereunder in whole or in part, without the express written consent, which
consent shall not be unreasonably withheld, of the other Party except in the
case of assignment to an Affiliate if (a) such Affiliate assumes in writing all
of the obligations of the assignor and (b) the assignor provides the other Party
with evidence of the Affiliate’s financial responsibility at least equal to that
of the assignor. Further, no consent shall be required for transfer of an
interest in this Agreement by merger provided that the transferee entity
(x) assumes in writing all of the obligations of the transferor and (y) provides
the other Party with evidence of financial responsibility at least equal to that
of the transferor. If written consent is given for any assignment, the assignor
shall remain jointly and severally liable with the assignee for the full
performance of the assignor’s obligations under this Agreement, unless the
Parties otherwise agree in writing.
     23.3 Null and Void. Any attempted assignment in violation of this
Article 23 shall be null and void ab initio and the non-assigning Party shall
have the right, without prejudice to any other rights or remedies it may have
hereunder or otherwise, to terminate

43



--------------------------------------------------------------------------------



 



this Agreement effective immediately upon notice to the Party attempting such
assignment.
     23.4 Assignment of Claims. If a dispute, claim or controversy should arise
hereunder between Vitol and any Counterparty and Vitol is unwilling to contest
or litigate such matter, the Parties shall agree to an assignment of Vitol’s
rights and interests as necessary to allow Coffeyville to contest, litigate or
resolve such matter by a mutually acceptable alternative means that will allow
Coffeyville to pursue the claim.
ARTICLE 24
NOTICES
     All invoices, notices, requests and other communications given pursuant to
this Agreement shall be in writing and sent by facsimile, electronic mail or
overnight courier. A notice shall be deemed to have been received when
transmitted (if confirmed by the notifying Party’s transmission report), or on
the following Business Day if received after 5:00 p.m. EST, at the respective
Party’s address set forth below and to the attention of the person or department
indicated. A Party may change its address, facsimile number or electronic mail
address by giving written notice in accordance with this Article 24, which
notice is effective upon receipt.
If to Coffeyville to:
Coffeyville Resources Refining & Marketing, LLC
2277 Plaza Drive, Suite 500
Sugar Land, Texas 77479
Attn: Chief Executive Officer
Fax: (281) 207- 3505
E-Mail: jjlipinski@cvrenergy.com
With a copy to:
Coffeyville Resources Refining & Marketing, LLC
10 East Cambridge Circle Drive, Suite 250
Kansas City, Kansas 66103
Attn: General Counsel
Fax: (913) 982-5651
E-Mail: esgross@cvrenergy.com
If to VITOL to:
Vitol Inc.
1100 Louisiana Street, Suite 55
Houston, Texas 77002
Attn: James Dyer, IV
Fax: 713-230-1111
E-Mail: jcd@vitol.com

44



--------------------------------------------------------------------------------



 



With a copy to:
Robbi Rossi
8904 FM 2920
Spring, Texas 77379
Fax: 281-251-7416
E-Mail: robbi@robbirossi.com
ARTICLE 25
NO WAIVER, CUMULATIVE REMEDIES
     25.1 No Waiver. The failure of a Party hereunder to assert a right or
enforce an obligation of the other Party shall not be deemed a waiver of such
right or obligation. The waiver by any Party of a breach of any provision of,
Event of Default or Potential Event of Default under this Agreement shall not
operate or be construed as a waiver of any other breach of that provision or as
a waiver of any breach of another provision of, Event of Default or Potential
Event of Default under this Agreement, whether of a like kind or different
nature.
     25.2 Cumulative Remedies. Each and every right granted to the Parties under
this Agreement or allowed to the Parties by law or equity, shall be cumulative
and may be exercised from time to time in accordance with the terms thereof and
applicable law.
ARTICLE 26
NATURE OF THE TRANSACTION AND RELATIONSHIP OF PARTIES
     26.1 No Partnership. This Agreement shall not be construed as creating a
partnership, association or joint venture between the Parties. It is understood
that Coffeyville is an independent contractor with complete charge of its
employees and agents in the performance of its duties hereunder, and, except as
specifically set forth in Section 6.6(b), nothing herein shall be construed to
make Coffeyville, or any employee or agent of Coffeyville, an agent or employee
of Vitol.
     26.2 Nature of the Transaction. Although the Parties intend and expect that
the transactions contemplated hereunder constitute purchases and sales of Crude
Oil between them, in the event that any transaction contemplated hereunder is
reconstrued by any court, bankruptcy trustee or similar authority to constitute
a loan from Vitol to Coffeyville, then Coffeyville shall be deemed to have
pledged all Crude Oil (until such time as payment in respect of such Crude Oil
has been made in accordance with the terms of this Agreement) as security for
the performance of Coffeyville’s obligations under this Agreement, and shall be
deemed to have granted to Vitol a first priority lien and security interest in
such Crude Oil and all the proceeds thereof. Coffeyville hereby authorizes Vitol
to file a UCC financing statement with respect to all Crude Oil, whether now
owned or hereafter acquired, and all proceeds thereof. Notwithstanding the
foregoing, the filing of any UCC financing statements made pursuant to this
Agreement shall in no way be construed as being contrary to the intent of the
Parties that the transactions evidenced by this Agreement be treated as sales of
Crude Oil by Vitol to Coffeyville.

45



--------------------------------------------------------------------------------



 



     26.3 No Authority. Neither Party shall have the right or authority to
negotiate, conclude or execute any contract or legal document with any third
person on behalf of the other Party, to assume, create, or incur any liability
of any kind, express or implied, against or in the name of the other Party, or
to otherwise act as the representative of the other Party, unless expressly
authorized in writing by the other Party.
ARTICLE 27
MISCELLANEOUS
     27.1 Severability. If any Article, Section or provision of this Agreement
shall be determined to be null and void, voidable or invalid by a court of
competent jurisdiction, then for such period that the same is void or invalid,
it shall be deemed to be deleted from this Agreement and the remaining portions
of this Agreement shall remain in full force and effect.
     27.2 Entire Agreement. The terms of this Agreement constitute the entire
agreement between the Parties with respect to the matters set forth in this
Agreement, and no representations or warranties shall be implied or provisions
added in the absence of a written agreement to such effect between the Parties.
This Agreement shall not be modified or changed except by written instrument
executed by a duly authorized representative of each Party.
     27.3 No Representations. No promise, representation or inducement has been
made by either Party that is not embodied in this Agreement, and neither Party
shall be bound by or liable for any alleged representation, promise or
inducement not so set forth.
     27.4 Time of the Essence. Time is of the essence with respect to all
aspects of each Party’s performance of any obligations under this Agreement.
     27.5 No Third Party Beneficiary. Nothing expressed or implied in this
Agreement is intended to create any rights, obligations or benefits under this
Agreement in any Person other than the Parties and their successors and
permitted assigns.
     27.6 Survival. All confidentiality, payment and indemnification obligations
(including the payment and indemnification obligations that arise out of
termination) shall survive the expiration or termination of this Agreement.
     27.7 Counterparts. This Agreement may be executed by the Parties in
separate counterparts and initially delivered by facsimile transmission or
otherwise, with original signature pages to follow and all such counterparts
shall together constitute one and the same instrument.
     27.8 FCPA. Each Party will comply strictly with the United States Foreign
Corrupt Practices Act (the “FCPA”) and all anti-corruption laws and regulations
of any country in which a Party performs obligations related to this Agreement.
In furtherance of each Party’s FCPA compliance obligations, at no time during
the continuance of this Agreement, will either Party pay, offer, give or promise
to pay or give, any monies or any other thing of value, directly or indirectly
to: (a) any officer or employee of any

46



--------------------------------------------------------------------------------



 



government, or any department, agency or instrumentality of any government;
(b) any other person acting for, or on behalf of, any government, or any
department, agency or instrumentality of any government; (c) any political party
or any official of a political party; (d) any candidate for political office;
(e) any officer, employee or other person acting for, or on behalf of, any
public international organization; or (f) any other person, firm, corporation or
other entity at the suggestion, request or direction of, or for the benefit of,
any of the foregoing persons. Each Party represents and warrants that: (i) it is
not owned or controlled by, or otherwise affiliated with, any government, or any
department, agency or instrumentality of any government; and (ii) none of its
officers, directors, principal shareholders or owners is an official or employee
of any government or any department, agency or instrumentality of any
government. Each Party acknowledges and agrees that breach of this section by
one Party will be grounds for termination of this Agreement by the other Party.
     27.9 Guaranties. On or before the effective date of this Agreement as first
set forth above, Coffeyville shall deliver to Vitol the Coffeyville Guaranty in
the form set form and attached hereto as Exhibit A and Vitol shall deliver to
Coffeyville the Vitol Guaranty in the form set forth and attached hereto as
Exhibit B.

47



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each Party has caused this Agreement to be executed by its
duly authorized representative, effective as of the Effective Date.

          Vitol Inc.
      By:   /s/ M.A. Loya        Title:   President        Date:  March 30,
2011          Coffeyville Resources Refining & Marketing, LLC
      By:   /s/ John J. Lipinski        Title:  CEO        Date:  March 30,
2011       

2011 Crude Oil Supply Agreement Signature Page

48